Fill in this information to identify the case:

            Richard M. Osborne, Sr.
Debtor Name __________________________________________________________________


                                        Northern District
United States Bankruptcy Court for the: _______  Districtofof________
                                                              Ohio

                                                                                                                     " Check if this is an
Case number: 17-17361
             _________________________
                                                                                                                        amended filing




Monthly Operating Report for $+',%.)*( Chapter " #%-'-                                                                                   %"#"

Month:                 December 2019
                      ___________                                                               Date report filed:    01/21/2020
                                                                                                                      ___________
                                                                                                                      MM / DD / YYYY

                  Property Rentals
Line of business: ________________________                                                      NAISC code:           531110 & 531
                                                                                                                      ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                           Kari B. Coniglio, Chapter 7 Trustee
                                             ____________________________________________

Original signature of responsible party      /s/ Kari B. Coniglio
                                             ____________________________________________

Printed name of responsible party            Kari B. Coniglio
                                             ____________________________________________


              1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                           Yes     No        N/A
          If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    #"   Did the business operate during the entire reporting period?                                                      "       "         "
    $"   Do you plan to continue to operate the business next month?                                                       "       "         "
    %"   Have you paid all of your bills on time?                                                                          "       "         "
    &"   Did you pay your employees on time?                                                                               "       "         "
    '"   Have you deposited all the receipts for 4/. -5301.33 0142 .34,4. accounts?                                        "       "         "
    ("   Have you timely filed your tax returns and paid all of your taxes?                                                "       "         "
    )"   Have you timely filed all other required government filings?                                                      "       "         "
    *"   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                   "       "         "
    +"   Have you timely paid all of your insurance premiums?                                                              "       "         "
         If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    $#" Do you have any bank accounts open other than the 3>?/?3 accounts?                                                 "       "         "
    $$" Have you sold any assets other than inventory?                                                                     "       "         "
    $%" Have you sold or transferred any assets or provided services to anyone related to the ,30?;= in any                "       "         "
        way?
                                                                                                                           "       "         "
    $&" Did any insurance company cancel your policy?
                                                                                                                           "       "         "
    $'" Did you have any unusual or significant unanticipated expenses?
                                                                                                                           "       "         "
    $(" Have you borrowed money from anyone or has anyone made any payments on your behalf?
                                                                                                                           "       "         "
    $)" Has anyone made an investment in ?63 business?
                                             Monthly Operating Report for $-&.%0*+( #)%-0&. " #%/&/                            page 1


         17-17361-aih              Doc 764           FILED 01/21/20        ENTERED 01/21/20 17:22:56                 Page 1 of 54
Debtor Name   Richard  M. Osborne, Sr.
              _______________________________________________________                             17-17361
                                                                                      Case number_____________________________________




    #$" Have you paid any <=3<3?7?7;: 0788>?                                                                              "       "      "
    #%" Have /:A 1hecks 183/=32 the bank that were issued before ?63 bankruptcy                                           "       "      "
        &()(*'?


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                18,315.20
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                              4,745.00
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                     - $ __________
                                                                                                              921.52
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                         +       3,823.48
                                                                                                                             $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                22,138.68
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                                0.00
                                                                                                                             $ ____________

               (Exhibit E)




                                       Monthly Operating Report ',. $-&.%0*+( #)%-0&. " #%/&/                                 page 2



        17-17361-aih           Doc 764         FILED 01/21/20           ENTERED 01/21/20 17:22:56                   Page 2 of 54
Debtor Name   Richard  M. Osborne, Sr.
              _______________________________________________________                                17-17361
                                                                                         Case number_____________________________________




              4. Money Owed to You

        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                          15,400.00
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees
                                                                                                                                           0
                                                                                                                                 ____________
    26. What was the number of employees when the case was filed?
    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                           0
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                         0.00
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?
                                                                                                                                         0.00
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?                                                                    0.00
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                   0.00
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                            3,100.00
                                        $ ____________           –        4,745.00
                                                                     $ ____________
                                                                                               =       -1,645.00
                                                                                                   $ ____________
    32. Cash receipts
                                              800.00                        921.52             =         -121.52
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                            2,300.00             –        3,823.48             =       -1,523.48
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                            2,100.00
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                     1,000.00

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                      1,100.00




                                       Monthly Operating Report for #)%-0&. " $-&.%0*+( #%/&/                                   page 3



        17-17361-aih           Doc 764        FILED 01/21/20            ENTERED 01/21/20 17:22:56                      Page 3 of 54
Debtor Name   Richard  M. Osborne, Sr.
              _______________________________________________________                             17-17361
                                                                                      Case number_____________________________________




              8. Additional Information

    If available, check the box to the left and attach copies of the following documents.

    "   38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

    "   39. Bank reconciliation reports for each account.

    "   40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

    "   41. -;=9 $ /:2 -;=9 %

    "   .




                                       Monthly Operating Report for $-&.%0*+( #)%-0&. " #%/&/                                page 4



        17-17361-aih           Doc 764       FILED 01/21/20             ENTERED 01/21/20 17:22:56                  Page 4 of 54
                                             All Receipts Deposited
          Properties: OSB-11575 Girdled, OSB-11579 Girdled, OSB-1180 West Jackson, OSB-15499 Kinsman,
          OSB-5660 Vrooman, OSB-6912 St. Rt. 44 (Lot), OSB-6980 Ravenna, OSB-730 Columbia , OSB-7317
        Reynolds, OSB-7472 Presley, OSB-7474 Presley, OSB-7482 Center Street, OSB-7741 Auburn, OSB-7792
                                           Ravenna, OSB-Painesville Lot
                                         Dates from 12/1/2019 to 12/31/2019
                         Date         Tenant Name      Status          Accno       Prop         Unit       Check No.      Amount

 Deposit Number: D14696           Date: 12/02/2019     Bank: Kari Coniglio, Chapter 7 Trustee
                12/02/2019 Balog, Richard          Current          3648 7792           7792             4516                500.00
                                                                                                         Subtotal:           500.00

 Deposit Number: D14735          Date: 12/05/2019     Bank: Kari Coniglio, Chapter 7 Trustee
                12/04/2019 Brown, Ann             Current          3651 11579          11579             2287              1,100.00
                                                                                                         Subtotal:         1,100.00

 Deposit Number: D14726          Date: 12/10/2019     Bank: Kari Coniglio, Chapter 7 Trustee
                12/09/2019 R & G RVS LLC          Current          3653 6912           6912              1885                500.00
                                                                                                         Subtotal:           500.00

 Deposit Number: D14745           Date: 12/13/2019     Bank: Kari Coniglio, Chapter 7 Trustee
                12/13/2019 Airgas                  Past             3685 PVILOT         PVILOT           320879            1,322.50
                12/13/2019 Airgas                  Past             3685 PVILOT         PVILOT           345450            1,322.50
                                                                                                         Subtotal:         2,645.00
                                                                                               Grand Total:               4,745.00




All Receipts Deposited      1/14/20 9:46am               Page 1 of 1           rentmanager.com - property management systems rev.3596


        17-17361-aih            Doc 764      FILED 01/21/20     ENTERED 01/21/20 17:22:56                   Page 5 of 54
                                           Bank Register Listing
                                            Transactions from 12/1/2019 to 12/31/2019

                Bank Account                    Order By                 Actual Balance                Cleared Balance
       Kari Coniglio, Chapter 7 Trustee          Date                      $18,678.68                     $18,178.68


     Date            Reference                     Information                      C     Deposit       Payment          Balance
12/02/19           D14696                                                           C        500.00                       13,936.68
12/05/19           D14735                                                           C      1,100.00                       15,036.68
12/10/19           D14726                                                           C        500.00                       15,536.68
12/13/19           D14745                                                           C      2,645.00                       18,181.68
12/31/19           J7084                                                            C                          3.00       18,178.68




Bank Register listing    1/14/20 10:09am                   Page 1 of 1      rentmanager.com - property management systems rev.3596


        17-17361-aih          Doc 764      FILED 01/21/20        ENTERED 01/21/20 17:22:56               Page 6 of 54
                                                        Aged Receivables
  Properties: OSB-11579 Girdled, OSB-1180 West Jackson, OSB-15499 Kinsman, OSB-5660 Vrooman, OSB-6912 St. Rt. 44 (Lot), OSB-7317
                                          Reynolds, OSB-7792 Ravenna, OSB-Painesville Lot
                                           Current customers as of Tuesday, January 14, 2020
     Customer Name        Property   Unit      Acc#     Type    Date            0-30        31-60          61-90           91+             Total
Fratus, Bob               1180         1180      3647
                                                        RC     9/1/19               0.00         0.00           0.00          200.00           200.00
                                                        RC     10/1/19              0.00         0.00           0.00          800.00           800.00
                                                        RC     11/1/19              0.00         0.00         800.00            0.00           800.00
                                                        RC     12/1/19              0.00       800.00           0.00            0.00           800.00
                                                        RC     1/1/20             800.00         0.00           0.00            0.00           800.00
                                                                                  800.00       800.00         800.00        1,000.00         3,400.00


Zukowski, Mark            5660         5660      3650
                                                        RC     10/1/19               0.00        0.00           0.00        1,100.00         1,100.00
                                                        RC     11/1/19               0.00        0.00       1,100.00            0.00         1,100.00
                                                        RC     12/1/19               0.00    1,100.00           0.00            0.00         1,100.00
                                                        RC     1/1/20            1,100.00        0.00           0.00            0.00         1,100.00
                                                                                 1,100.00    1,100.00       1,100.00        1,100.00         4,400.00


R & G RVS LLC             6912         6912      3653
                                                        RC     1/1/20             500.00            0.00           0.00          0.00         500.00
                                                                                  500.00            0.00           0.00          0.00         500.00


Kara                      7317         7317      3654
                                                        RC     8/2/19               0.00         0.00           0.00          800.00           800.00
                                                        RC     9/1/19               0.00         0.00           0.00          800.00           800.00
                                                        RC     10/1/19              0.00         0.00           0.00          800.00           800.00
                                                        RC     11/1/19              0.00         0.00         800.00            0.00           800.00
                                                        RC     12/1/19              0.00       800.00           0.00            0.00           800.00
                                                        RC     1/1/20             800.00         0.00           0.00            0.00           800.00
                                                                                  800.00       800.00         800.00        2,400.00         4,800.00


Brown, Ann                11579       11579      3651
                                                        RC     1/1/20            1,100.00           0.00           0.00          0.00        1,100.00
                                                                                 1,100.00           0.00           0.00          0.00        1,100.00


Spetz, Cheryl             15499       15499      3652
                                                        RC     12/1/19              0.00       600.00              0.00          0.00          600.00
                                                        RC     1/1/20             600.00         0.00              0.00          0.00          600.00
                                                                                  600.00       600.00              0.00          0.00        1,200.00



Aged Receivables   1/14/20 10:09am                                Page 1 of 3                   rentmanager.com - property management systems rev.3596


                   17-17361-aih      Doc 764     FILED 01/21/20          ENTERED 01/21/20 17:22:56                 Page 7 of 54
                                                        Totals:          4,900.00   3,300.00       2,700.00        4,500.00       15,400.00




Aged Receivables   1/14/20 10:09am                         Page 2 of 3                  rentmanager.com - property management systems rev.3596


                   17-17361-aih      Doc 764   FILED 01/21/20     ENTERED 01/21/20 17:22:56             Page 8 of 54
                                     Aged Receivables (Charge Summary)
                                                      as of Tuesday, January 14, 2020
              Charge Type           Description             0-30              31-60        61-90            91+            Totals
              RC            Rent Charge                      4,900.00           3,300.00     2,700.00        4,500.00       15,400.00
                                                           4,900.00           3,300.00     2,700.00        4,500.00        15,400.00




Aged Receivables   1/14/20 10:09am                              Page 3 of 3                    rentmanager.com - property management systems rev.3596


                   17-17361-aih      Doc 764      FILED 01/21/20        ENTERED 01/21/20 17:22:56              Page 9 of 54
THE HUNTINGTON NATIONAL BANK
PO BOX 1558 EA1W37
COLUMBUS OH 43216-1558




               KARI B CONIGLIO                                                                                    Have a Question or Concern?
               IN TRUST FOR
               KARI B CONIGLIO CHAPTER 7 TRUSTEE A                                                                Stop by your nearest
               3659 GREEN RD STE 216                                                                              Huntington office or
               BEACHWOOD OH 44122                                                                                 contact us at:

                                                                                                                  1-800-480-2001

                                                                                                                  www.huntington.com/
                                                                                                                      businessresources

Huntington Business Checking 100                                               Account: 01591932848
Statement Activity From:                          Beginning Balance                               $13,555.20
1 2 / 0 1 / 1 9 to 1 2 / 3 1 / 1 9                Credits (+)                                       4,745.00
                                                     Regular Deposits                                4,745.00
Days in Statement Period                   31     Debits (-)                                          118.52
                                                     Regular Checks Paid                               118.52
Average Ledger Balance*              16,864.50    Total Service Charges (-)                              3.00
Average Collected Balance*           16,455.47    Ending Balance                                  $18,178.68
* The above balances correspond to the
service charge cycle for this account.




Deposits (+)                                                                                                       Account: 01591932848
Date                  Amount         Serial #          Type                  Date                Amount           Serial #           Type
12/02                     500.00                       Remote                12/10                   500.00                          Remote
12/05                   1,100.00                       Remote                12/13                 2,645.00                          Remote



Checks (-)                                                                                                         Account: 01591932848
Date                    Amount             Check #                           Date                  Amount                Check #
12/04                     118.52           12


(*) Indicates the prior sequentially numbered check(s) may have 1) been voided by you 2) not yet been presented 3) appeared on a previous
statement or 4) been included in a list of checks.


Service Charge Detail                                                                                              Account: 01591932848
Date        Service Charge (-)         Waives and      Discounts (+)         Description

12/16                        3.00                                            STATEMENT CHARGE



Service Charge Summary                                                                                             Account: 01591932848

Previous Month Service Charges (-)                              $3.00
Total Service Charges (-)                                       $3.00




Investments are offered through the Huntington Investment Company, Registered Investment Advisor, member FINRA/SIPC, a wholly-owned
subsidiary of Huntington Bancshares Inc.
The Huntington National Bank is Member FDIC.      and Huntington         are federally registered service marks of Huntington Bancshares
Incorporated. 2019 Huntington Bancshares Incorporated.
                                                                                       Statement Period from 12/01/19 to 12/31/19   Page 1 of 2

     17-17361-aih               Doc 764     FILED 01/21/20              ENTERED 01/21/20 17:22:56                       Page 10 of 54
Balance Activity                                                                                              Account: 01591932848
Date                               Balance      Date                               Balance       Date                                Balance

11/30                            13,555.20      12/05                             15,036.68      12/16                             18,178.68
12/02                            14,055.20      12/10                             15,536.68
12/04                            13,936.68      12/13                             18,181.68




In the Event of Errors or Questions Concerning Electronic Fund Transfers (electronic deposits, withdrawals, transfers,
payments, or purchases), please call either 1-614-480-2001 or call toll free 1-800-480-2001, or write to The Huntington National Bank Research
- EA4W61, P.O. Box 1558, Columbus, Ohio 43216 as soon as you can, if you think your statement or receipt is wrong or if you need more
information about an electronic fund transfer on the statement or receipt. We must hear from you no later than 60 days after we sent you the
FIRST statement on which the error or problem appeared.
    1. Tell us your name, your business's name (if appropriate) and the Huntington account number (if any).
    2. Describe the error or the transaction you are unsure about, and explain as clearly as you can why you believe there is an error or why
        you need more information.
    3. Tell us the dollar amount of the suspected error. We will investigate your complaint or question and will correct any error promptly.

Verification of Electronic Deposits If you authorized someone to make regular electronic fund transfers of money to your account at
least once every sixty days, you can find out whether or not the deposit has been received by us, call either 1-614-480-2001 or call toll free
1-800-480-2001.

Balancing Your Statement - For your convenience, a balancing page is available on our web site https://www.huntington.com/pdf/balancing.pdf
and also available on Huntington Business Online.




                                                                                   Statement Period from 12/01/19 to 12/31/19   Page 2 of 2

    17-17361-aih           Doc 764         FILED 01/21/20            ENTERED 01/21/20 17:22:56                     Page 11 of 54
IMPORTANT INFORMATION ABOUT YOUR HUNTINGTON ACCOUNT(s)

We have made important changes to your checking, savings and money market account(s) as described in this notice.
Please review and retain this document for your records. Unless otherwise specified, these changes are made as part of your
Business Deposit Account Agreement (the "Agreement").

If you have questions or would like a complete copy of the documents referenced above simply visit your local Huntington
office, call your Banker or call 1-800-480-2001 to speak to a Customer Service Center Specialist.

 Effective February 9, 2020, the Business Deposit Account Agreement is adding "19.FDIC Provisions" to your Agreement,
 and your Arbitration provision will be moved to Section 20.

 19. FDIC Provisions

       Special Provisions for Accounts that qualify for Pass-Through Insurance

 If you have opened a deposit account on behalf of others, sometimes referred to as the beneficial owner(s) of the funds in
 the account (for example you are acting as an agent, nominee, guardian, executor, custodian or funds held in some other
 capacity), those beneficial owners may be eligible for "pass-through" insurance from the FDIC. This means the account
 could qualify for more than the standard maximum deposit insurance amount (currently $250,000 per depositor in the
 same ownership right and capacity). Your account has transactional features as defined in 370.2(j) of the FDIC's Rules
 and Regulations at https://www.fdic.gov/regulations/laws/rules/2000-9200.html#fdic2000part370.2. Accordingly, you as
 the account holder must be able to provide a record of the interests of the beneficial owner(s) in accordance with the
 FDIC's requirements as specified below.

 The FDIC has published a guide that describes the process to follow and the information you will need to provide in the
 event we fail. In addition, the FDIC published an Addendum to the guide, section VIII, which is a good resource to
 understand the FDIC's alternative recordkeeping requirements for pass-through insurance. The Addendum sets forth the
 expectations of the FDIC to demonstrate eligibility for pass-through insurance coverage of any deposit accounts,
 including those with transactional features. The Addendum will provide information regarding the records you should
 keep on the beneficial owners of the funds, identifying information for those owners, and the format in which to provide
 the records to the FDIC upon our failure. You must be able to provide this information within 24 hours after the
 appointment of the FDIC as receiver in order to receive payment for the insured amount of pass-through deposit
 insurance coverage as soon as possible. That information can be accessed on the FDIC's website at
 https://www.fdic.gov/deposit/deposits/brokers/part-370-appendix.html. You have an opportunity to validate the capability
 to deliver the required information in the appropriate format so that a timely calculation of deposit insurance coverage
 can be made, and if you would like to do so, please contact us.

 You agree to cooperate fully with us and the FDIC in connection with determining the insured status of funds in such
 accounts at any time. In the event of our failure, you agree to provide the FDIC with the information described above in
 the required format within 24 hours of that event. As soon as the FDIC is appointed, a hold may be placed on your
 account so that the FDIC can conduct the deposit insurance determination; that hold will not be released until the FDIC
 determines that you have provided the necessary data to enable the FDIC to calculate the deposit insurance. You
 understand and agree that your failure to provide the necessary data to the FDIC may result in a delay in receipt of
 insured funds and legal claims against you from the beneficial owners of the funds in the account. If you do not provide
 the required data, your account may be held or frozen until the information is received, which could delay when the
 beneficial owners would receive funds. Notwithstanding other provisions in this Agreement, this section survives after the
 FDIC is appointed as our receiver, and the FDIC is considered a third party beneficiary of this section.




    17-17361-aih       Doc 764       FILED 01/21/20         ENTERED 01/21/20 17:22:56                Page 12 of 54
                                       Bank Reconciliation Report
                                                    Kari Coniglio, Chapter 7 Trustee
                                                       Reconcile Date: 12/31/2019




  Deposits
                                       Date           Ref #         Details                                            Amount
                                       12/2/2019      D14696        Bank deposit                                         500.00
                                       12/5/2019      D14735        Bank deposit                                       1,100.00
                                       12/10/2019     D14726        Bank deposit                                         500.00
                                       12/13/2019     D14745        Bank deposit                                       2,645.00
                                                                                                                       4,745.00




  Payments
                                       Date           Ref #         Details                                             Amount
                                       11/22/2019     12            Best Checks, Inc.                                    118.52
                                       12/31/2019     J7084         Journal                                                3.00
                                                                                                                         121.52


  Summary

        Previous Cleared Balance:        13,555.20                                      Reconciled Balance            18,178.68
        Selected Payments:                  121.52                                      + Uncleared Deposits               0.00
        Selected Deposits:                4,745.00                                      - Outstanding Checks               0.00
        Reconciled Balance:              18,178.68                                      Register Balance              18,178.68
        Goal:                            18,178.68
        Difference:                           0.00




Bank Reconciliation   1/13/20 5:04pm                           Page 1 of 1         rentmanager.com - property management systems rev.3596


       17-17361-aih       Doc 764         FILED 01/21/20            ENTERED 01/21/20 17:22:56                  Page 13 of 54
                           3090 Craig Drive
                           PO Box 3035
                           McKinney, TX 75070




                                                                       ACCOUNT NUMBER          50961717361
                                                                       STATEMENT DATE            12/31/19
                                                                            PAGE                  1 of 2
  EST OF RICHARD M OSBORNE DEBTOR
  KARI B CONIGLIO TRUSTEE
  CHAPTER 7 CASE NO 17-17361
  ***************************************
  ***BANKRUPTCY TRUSTEE***
  ***************************************




                                            CHECKING TRUSTEE
 Account Number Ending                              7361   Statement Dates                  12/02/19 thru 12/31/19
 Previous Stmt Balance                          4,760.00   Days in the statement period                         30
     Deposits/Credits                                .00   Average Ledger                                 4,760.00
     Checks/Debits                                   .00   Average Collected                              4,760.00
 Service Charge                                      .00
 Interest Paid                                       .00
 Current Stmt Balance                           4,760.00



                                        DAILY BALANCE SUMMARY
 Date                      Balance
 12/02                     4,760.00




                                                                                                 12312019_50961717361


17-17361-aih     Doc 764    FILED 01/21/20         ENTERED 01/21/20 17:22:56              Page 14 of 54
                                                                                                                       Page: 2 of 2


                    IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS


       If you need more information about an electronic transfer appea
                                                                     aring on this statement, or if you think your
       statement or receipt is wrong, please telephone or write us as soon as possible at the phone number or
       address designated on the front of this statement. We must heaar from you no later than 60 days after we
       sent you the FIRST statement on which the error or problem appeared.


              (1)    Tell us your name and account number.

              (2)    Describe the error or the transfer you are unsure about, and explain as clearly as you can why
                     you believe there is an error or why you need more information.

              (3)    Tell us the dollar amount of the suspected error.

       We will investigate your complaint and will correct any error promptly. If we take more than 10 business days
       (5 business days for Debit Card point of sale transaction) to do  d this, we will credit your account for the
       amount you think is in error, so that you will have use of the money during the time it takes us to complete
       our investigation.


       If you would like to confirm that an automatic deposit to your acco
                                                                         ount has been made as scheduled, you may
       call us during normal business hours at the phone number desig    gnated on the front of this statement.




      Reconciliation of Account
                                                                    Date
             CHECKS/TRANSACTIONS NOT PAID
                                                                    Please examine this statement and items at
       Check #/ACH/Debit Card    AMOUNT                             once and report any exceptions immediately.

                                                                    Sort your checks numerically or by date issued.

                                                                    Mark off in your checkbook each of your
                                                                    transactions paid by the bank and list the
                                                                    descriptions and amounts of those not paid in
                                                                    the space provided at the left. Include any
                                                                    transactions still not paid from previous
                                                                    statements.

                                                                    Subtract from your checkbook balance any
                                                                    SERVICE CHARGE (S.C.) or bank charge(s)
                                                                    appearing on this statement.

                                                                    Reconcile your statement in the space provided
                                                                    below.




                                                              Enter bank ba
                                                                         b lance
                                                                from statement
                                                               Add deposits not
                                                               credited by bank
                                                                    (if any)

                                                                                  TOTAL

       Total of Transactions                                   Subtract total of
             not paid                                        Transactions not paid

      THIS AMOUNT SHOULD EQUAL YOUR CHECKBOOK BAL ANCE




17-17361-aih        Doc 764        FILED 01/21/20             ENTERED 01/21/20 17:22:56                    Page 15 of 54
                                    Reconciliation Detail Report For 01/01/2020 To 01/31/2020
Case Number: 17-17361-AIH                                                                                    Trustee Name: Kari B. Coniglio
Case Name: OSBORNE, RICHARD M
Account Number: 50961717361                                                                                  Bank Name: Independent Bank
Account Type: Checking Account                                                                                        Print Date: 1/21/2020

Cleared Items
        Transaction Description         Transaction Number          Cleared Date           Transaction Amount
  DDA INCLEARING CHECK                                     1010      01/02/2020                          $800.00




      Bank Data Summary                                                      TES Data Summary

            Starting Balance:                $4,760.00                                Form 2 Balance:                   $3,960.00
            Statement Balance:               $3,960.00                                Cleared Balance:                  $3,960.00
            Total Disbursements:               $800.00                                Total Disbursements:               $800.00
            Total Receipts:                      $0.00                                Total Receipts:                       $0.00

      Reconciliation Summary
                                     Difference Balance:                           $0.00
                                     Difference on Disbursements:                  $0.00
                                     Difference on Receipts:                       $0.00




          17-17361-aih           Doc 764     FILED 01/21/20         ENTERED 01/21/20 17:22:56                 Page 16 of 54
                                                                                          FORM 1
                                                                                                                                                                                     Page No:     1
                                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                       ASSET CASES

Case No.:                      17-17361                                                                                                                 Trustee Name:                             Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                                       Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:         01/21/2020                                                                                                               §341(a) Meeting Date:                     08/16/2019
                                                                                                                                                        Claims Bar Date:                          03/02/2020
                                   1                                               2                              3                               4                        5                                          6

                      Asset Description                                        Petition/                 Estimated Net Value                 Property                Sales/Funds                 Asset Fully Administered (FA)/
                       (Scheduled and                                        Unscheduled                (Value Determined by                 Abandoned               Received by                Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                     Value                          Trustee,                OA =§ 554(a) abandon.          the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

Ref. #
1        7020 WILLIAMS RD, CONCORD, OH                                          $235,890.00                                   $0.00                                               $0.00                                             FA
2        IROQUOIS AV (11B041E000070),                                             $1,320.00                                   $1.00                                               $0.00                                           $1.00
         PAINESVILLE TOWNSHIP, OH
3        TREMAINE DR (29B010C000010),                                               $800.00                                   $1.00                                               $0.00                                           $1.00
         WICKLIFFE, OH
4        E 360 ST, WILLOUGHBY, OH                                                   $820.00                                   $1.00                                               $0.00                                           $1.00
5        KEEWAYDIN DR (34A017B000290),                                              $520.00                                   $1.00                                               $0.00                                           $1.00
         WILLOUGHBY, OH
6        7265 MARKELL RD, WAITE HILL, OH                                      $1,723,370.00                                   $0.00              OA                               $0.00                                             FA
7        434 WATER ST, CHARDON, OH                                              $100,000.00                                   $0.00              OA                               $0.00                                             FA
8      GIRDLED RD (08A0010000490), CONCORD                                    $73,070.00                                    $1.00                                                 $0.00                                           $1.00
       TOWNSHIP, OH
Asset Notes:  Debtor obtained order authorizing sale prior to conversion [Doc. 174]; however, sale did not close. Trustee is seeking to sell to another buyer.
9        11714 GIRDLED RD, CONCORD                                               $33,540.00                                   $1.00                                               $0.00                                           $1.00
         TOWNSHIP, OH
10       7792 RAVENNA RD, CONCORD                                               $114,260.00                                $501.00                                              $500.00                                           $1.00
         TOWNSHIP OH 44077
11       7800 RAVENNA RD, CONCORD                                               $137,930.00                                   $0.00              OA                               $0.00                                             FA
         TOWNSHIP, OH
12       VOID                                                                          $0.00                                  $0.00                                               $0.00                                             FA
Asset Notes:      DUPLICATE OF ASSET 1
13       11579 GIRDLED RD, CONCORD                                              $204,140.00                              $1,101.00                                             $1,100.00                                          $1.00
         TOWNSHIP, OH
14       RAVENNA RD (08A0130000540),                                             $66,750.00                                   $1.00                                               $0.00                                           $1.00
         CONCORD TOWNSHIP, OH
15       CONCORD HAMBDEN RD                                                      $65,560.00                                   $1.00                                               $0.00                                           $1.00
         (08A0140000120), CONCORD TOWNSHIP,
         OH




                                       17-17361-aih            Doc 764           FILED 01/21/20                ENTERED 01/21/20 17:22:56                          Page 17 of 54
                                                                          FORM 1
                                                                                                                                                     Page No:     2
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                    17-17361                                                                                   Trustee Name:                             Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                         Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                 §341(a) Meeting Date:                     08/16/2019
                                                                                                                        Claims Bar Date:                          03/02/2020
                                1                              2                      3                           4                        5                                          6

                     Asset Description                     Petition/         Estimated Net Value               Property              Sales/Funds                 Asset Fully Administered (FA)/
                      (Scheduled and                     Unscheduled        (Value Determined by               Abandoned             Received by                Gross Value of Remaining Assets
                 Unscheduled (u) Property)                  Value                  Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                           Less Liens, Exemptions,
                                                                              and Other Costs)

16      CONCORD HAMBDEN RD                                   $181,370.00                         $1.00                                            $0.00                                           $1.00
        (08A0140000390), CONCORD TOWNSHIP,
        OH
17      7741 AUBURN RD, PAINESVILLE, OH                       $89,480.00                         $0.00            OA                              $0.00                                             FA
18      LAKE SHORE BV (34A017A000030),                        $55,280.00                         $1.00                                            $0.00                                           $1.00
        EASTLAKE, OH
19      WILLIAMS ST (13A0020000200), GRAND                     $3,940.00                         $1.00                                            $0.00                                           $1.00
        RIVER, OH
20      CARTER RD (07A0270000090), LEROY                     $395,880.00                         $1.00                                            $0.00                                           $1.00
        TOWNSHIP, OH
21      5848 VROOMAN RD (07A0340000160),                     $630,520.00                         $1.00                                            $0.00                                           $1.00
        LEROY TOWNSHIP, OH
22      CARTER RD (07A0350000030), LEROY                      $78,900.00                         $1.00                                            $0.00                                           $1.00
        TOWNSHIP, OH
23      VROOMAN RD (07A0350000050), LEROY                     $50,470.00                         $1.00                                            $0.00                                           $1.00
        TOWNSHIP, OH
24      VROOMAN RD (07A0420000230), LEROY                     $49,200.00                         $1.00                                            $0.00                                           $1.00
        TOWNSHIP, OH
25      5660 VROOMAN RD, LEROY TOWNSHIP,                     $205,230.00                     $2,201.00                                         $2,200.00                                          $1.00
        OH
26      CARTER RD (08A0090000030), LEROY                     $119,020.00                         $1.00                                            $0.00                                           $1.00
        TOWNSHIP OH
27      CARTER RD (08A0090000040), LEROY                     $120,330.00                         $1.00                                            $0.00                                           $1.00
        TOWNSHIP, OH
28      CARTER RD (08A0090000050), LEROY                     $137,840.00                         $1.00                                            $0.00                                           $1.00
        TOWNSHIP, OH
29      NORWOOD DR (01B094B000070),                            $2,720.00                         $1.00                                            $0.00                                           $1.00
        MADISON, OH
30      NORWOOD DR (01B094B000080),                            $2,720.00                         $1.00                                            $0.00                                           $1.00
        MADISON, OH
31      NORWOOD DR (01B094B000090),                            $2,720.00                         $1.00                                            $0.00                                           $1.00
        MADISON, OH

                                    17-17361-aih   Doc 764   FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 18 of 54
                                                                                           FORM 1
                                                                                                                                                                                      Page No:     3
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES

Case No.:                      17-17361                                                                                                                  Trustee Name:                             Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                                        Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:         01/21/2020                                                                                                                §341(a) Meeting Date:                     08/16/2019
                                                                                                                                                         Claims Bar Date:                          03/02/2020
                                   1                                                2                              3                               4                        5                                          6

                       Asset Description                                       Petition/                 Estimated Net Value                  Property                  Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                       Unscheduled                (Value Determined by                  Abandoned                 Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                    Value                          Trustee,                 OA =§ 554(a) abandon.            the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

32      NORWOOD DR (01B094B000100),                                                $2,720.00                                  $1.00                                                $0.00                                           $1.00
        MADISON, OH
33      N RIDGE RD (01B108B000010), MADISON,                                      $31,200.00                                  $0.00               OA                               $0.00                                             FA
        OH
34      RIVER S ST (02A0020000030), MADISON,                                         $260.00                                  $1.00                                                $0.00                                           $1.00
        OH
35      7209 MENTOR AVE, MENTOR, OH                                               $96,270.00                                  $1.00                                                $0.00                                           $1.00
36      MENTOR AVE (16B031B000270), MENTOR,                                        $2,720.00                                  $1.00                                                $0.00                                           $1.00
        OH
37      MENTOR AVE (16B031B000280), MENTOR,                                       $19,030.00                                  $1.00                                                $0.00                                           $1.00
        OH
38     MENTOR AVE (16B031B000310), MENTOR,                                   $30,380.00                                    $1.00                                                   $0.00                                           $1.00
       OH
Asset Notes: Sale of property approved by order [Doc. 463] prior to conversion; however, sale has yet to close. Order refers to property by parcel number as "Plaza Blvd."
39      7482 CENTER ST (UNIT 5), MENTOR OH                                      $150,000.00                               $1,800.00               OA                            $1,800.00                                            FA
40      7472 PRESLEY AV (UNIT F1), MENTOR,                                      $150,000.00                                   $0.00               OA                               $0.00                                             FA
        OH
41      7474 PRESLEY AV (UNIT F2), MENTOR,                                      $150,000.00                                   $0.00               OA                            $2,000.00                                            FA
        OH
42     7000 FRACCI CT (AKA 7001 CENTER),                                       $900,000.00                                    $0.00                                                $0.00                                             FA
       MENTOR OH 44060
Asset Notes:   Property sold pursuant to order [Doc. 88]; estate holding funds in escrow pending ultimate resolution of interests in the same. Proceeds at asset 160.
43      OLD HEISLEY RD (16B054A000010),                                           $16,970.00                                  $1.00                                                $0.00                                           $1.00
        MENTOR, OH
44      6930 OLD HEISLEY RD, MENTOR, OH                                           $33,250.00                                  $1.00                                                $0.00                                           $1.00
45      7325 REYNOLDS RD, MENTOR, OH                                            $307,020.00                                   $0.00                                                $0.00                                             FA
Asset Notes:      Property sold by Agreed Order [Doc. 317]. Portion of sale proceeds held in escrow pending resolution of "Citizens' Lien".
46      7317 REYNOLDS RD, MENTOR, OH                                            $145,960.00                                   $1.00                                                $0.00                                           $1.00
47      8310 BELLFLOWER RD, MENTOR, OH                                            $84,890.00                                  $0.00               OA                               $0.00                                             FA
48      0 CENTER STREET (AKA HOPKINS RD                                            $7,220.00                                  $1.00                                                $0.00                                           $1.00
        (16C0850000030), MENTOR, OH



                                       17-17361-aih            Doc 764           FILED 01/21/20                ENTERED 01/21/20 17:22:56                            Page 19 of 54
                                                                          FORM 1
                                                                                                                                                   Page No:     4
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                    17-17361                                                                                   Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                         Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                 §341(a) Meeting Date:                   08/16/2019
                                                                                                                        Claims Bar Date:                        03/02/2020
                                1                             2                       3                           4                        5                                        6

                     Asset Description                     Petition/         Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                     Unscheduled        (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                  Value                  Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                           Less Liens, Exemptions,
                                                                              and Other Costs)

49      HENDRICKS (16C0870000030) MENTOR,                     $1,180.00                          $1.00                                          $0.00                                           $1.00
        OH
50      CHARMAR (16D102A000270), MENTOR,                     $43,510.00                          $1.00                                          $0.00                                           $1.00
        OH
51      CHARMAR & LSB (16D102A000280),                       $45,230.00                          $1.00                                          $0.00                                           $1.00
        MENTOR, OH
52      ANDREWS RD (19A090H000670), MENTOR,                  $22,310.00                          $0.00            OA                            $0.00                                             FA
        OH
53      6042 ANDREWS RD, MENTOR, OH                          $39,200.00                          $0.00            OA                            $0.00                                             FA
54      PRIMROSE ANDREWS RD (19A090I000020),                 $27,520.00                          $0.00            OA                            $0.00                                             FA
        MENTOR, OH
55      STAGE AVE (15C0260000210),                           $13,920.00                          $1.00                                          $0.00                                           $1.00
        PAINESVILLE, OH
56      1220 W JACKSON ST, PAINESVILLE, OH                   $97,620.00                          $0.00            OA                            $0.00                                             FA
57      1192 W JACKSON, PAINESVILLE, OH                      $72,390.00                          $1.00                                          $0.00                                           $1.00
58      1186 W JACKSON ST, PAINESVILLE, OH                   $91,310.00                          $0.00            OA                            $0.00                                             FA
59      SANFORD REAR ST (15D016C000150),                      $6,570.00                          $1.00                                          $0.00                                           $1.00
        PAINEVILLE, OH
60      OWEGO ST (15D0200000040),                             $1,910.00                          $1.00                                          $0.00                                           $1.00
        PAINESVILLE, OH
61      ELBERTA RD (AKA RENAISSANCE PKWY)                    $18,930.00                          $1.00                                          $0.00                                           $1.00
        (35A0080000110), PAINESVILLE, OH
62      2450 N RIDGE RD, PAINESVILLE                         $68,610.00                          $0.00            OA                            $0.00                                             FA
        TOWNSHIP, OH
63      SPRING LAKE BV (11B0340000570                             $90.00                         $1.00                                          $0.00                                           $1.00
        PAINESVILLE TOWNSHIP OH 44077
64      26 FAIRPORT NURSERY RD, PAINESVILLE                  $51,540.00                          $0.00            OA                            $0.00                                             FA
        TOWNSHIP, OH
65      150 FAIRPORT NURSERY RD,                             $57,120.00                          $1.00                                          $0.00                                           $1.00
        PAINESVILLE TOWNSHIP, OH




                                    17-17361-aih   Doc 764   FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 20 of 54
                                                                          FORM 1
                                                                                                                                                     Page No:     5
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                    17-17361                                                                                    Trustee Name:                            Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                          Date Filed (f) or Converted (c):         07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                  §341(a) Meeting Date:                    08/16/2019
                                                                                                                         Claims Bar Date:                         03/02/2020
                                1                              2                       3                           4                        5                                         6

                     Asset Description                     Petition/          Estimated Net Value               Property              Sales/Funds                Asset Fully Administered (FA)/
                      (Scheduled and                     Unscheduled         (Value Determined by               Abandoned             Received by               Gross Value of Remaining Assets
                 Unscheduled (u) Property)                  Value                   Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                            Less Liens, Exemptions,
                                                                               and Other Costs)

66      46 IROQUOIS AVE, PAINESVILLE                               $20.00                         $1.00                                           $0.00                                           $1.00
        TOWNSHIP, OH
67      214 LAKE RD, PAINESVILLE TOWNSHIP,                          $0.00                         $1.00                                           $0.00                                           $1.00
        OH
68      1053 ARDOYLE AVE, PAINESVILLE                              $30.00                         $1.00                                           $0.00                                           $1.00
        TOWNSHIP, OH
69      321 LAKE RD, PAINESVILLE TOWNSHIP,                      $350.00                           $1.00                                           $0.00                                           $1.00
        OH
70      MIDWAY BV (11B043A000390)                                  $40.00                         $1.00                                           $0.00                                           $1.00
        PAINESVILLE TOWNSHIP, OH
71      ROBINHOOD AVE (11B043B000560),                         $4,900.00                          $1.00                                           $0.00                                           $1.00
        PAINESVILLE TOWNSHIP, OH
72      SUNSET CT (11B043B000600),                             $7,670.00                          $1.00                                           $0.00                                           $1.00
        PAINESVILLE, OH
73      SUNSET CT (11B043B000620),                             $7,960.00                          $0.00            OA                             $0.00                                             FA
        PAINESVILLE TOWNSHIP, OH
74      RICHMOND RD REAR (11B065B000010),                      $4,050.00                          $1.00                                           $0.00                                           $1.00
        PAINESVILLE, OH
75      RICHMOND RD (11B065B000020),                           $4,500.00                          $1.00                                           $0.00                                           $1.00
        PAINESVILLE, OH
76      946 RICHMOND RD (11B065B000030),                       $4,500.00                          $1.00                                           $0.00                                           $1.00
        PAINESVILLE, OH
77      CLARK RD (03A0380000190), PERRY, OH                   $52,300.00                          $1.00                                           $0.00                                           $1.00
78      CLARK RD (03A0380000200), PERRU, OH                    $1,180.00                          $1.00                                           $0.00                                           $1.00
79      6912 ST RT 44, RAVENA, OH                            $104,500.00                          $1.00                                         $400.00                                           $0.00
80      LOVERS LN (31-210-00-00-014-000),                     $83,400.00                          $1.00                                           $0.00                                           $1.00
        RAVENA, OH
81      FROST (35-021-00-00-001-000),                         $33,600.00                          $1.00                                           $0.00                                           $1.00
        STREETSBORO, OH
82      FROST (35-021-00-00-002-000),                           $100.00                           $1.00                                           $0.00                                           $1.00
        STREETSBORO, OH



                                    17-17361-aih   Doc 764   FILED 01/21/20        ENTERED 01/21/20 17:22:56                       Page 21 of 54
                                                                          FORM 1
                                                                                                                                                   Page No:     6
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                    17-17361                                                                                   Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                         Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                 §341(a) Meeting Date:                   08/16/2019
                                                                                                                        Claims Bar Date:                        03/02/2020
                                1                              2                      3                           4                        5                                        6

                     Asset Description                     Petition/         Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                     Unscheduled        (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                  Value                  Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                           Less Liens, Exemptions,
                                                                              and Other Costs)

83      538 FROST, STREETSBORO, OH                           $100,000.00                         $0.00            OA                            $0.00                                             FA
Asset Notes:     Scheduled 2x by Debtor.
84      S I 90 (26A0010000030), WAITE HILL, OH                  $300.00                          $1.00                                          $0.00                                           $1.00
85      11551 SUNNY DR, WARRENSVILLE                           $6,000.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
86      11555 SUNNY DR, WARRENSVILLE                           $6,000.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
87      11559 SUNNY DR, WARRENSVILLE                           $6,000.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
88      21018 SARAH DR, WARRENSVILLE                           $6,200.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
89      21022 SARAH DR, WARRENSVILLE                           $6,200.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS OH 44122
90      21026 SARAH DR, WARRENSVILLE                           $6,800.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
91      21006 SARAH, WARRENSVILLE HEIGHTS,                     $6,000.00                         $0.00            OA                            $0.00                                             FA
        OH
92      21010 SARAH DR, WARRENSVILLE                           $6,000.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
93      21014 SARAH DR, WARRENSVILLE                           $5,600.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
94      21030 SARAH DR, WARRENSVILLE                           $6,200.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
95      21034 SARAH DR, WARRENSVILLE                           $6,200.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
96      21036 SARAH DR, WARRENSVILLE                           $6,200.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
97      21040 SARAH DR, WARRENSVILLE                           $6,200.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
98      21044 SARAH DR, WARRENSVILLE                           $6,400.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH



                                    17-17361-aih   Doc 764   FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 22 of 54
                                                                          FORM 1
                                                                                                                                                  Page No:     7
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                    17-17361                                                                                  Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                        Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                §341(a) Meeting Date:                   08/16/2019
                                                                                                                       Claims Bar Date:                        03/02/2020
                                1                             2                      3                           4                        5                                        6

                     Asset Description                     Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                     Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                  Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                          Less Liens, Exemptions,
                                                                             and Other Costs)

99      21050 SARAH DR, WARRENSVILLE                          $6,300.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
100     21067 SARAH DR, WARRENSVILLE                          $6,600.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
101     21063 SARAH DR, WARRENSVILLE                          $6,700.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
102     21059 SARAH DR, WARRENSVILLE                          $6,900.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
103     21047 SARAH DR, WARRENSVILLE                          $5,900.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
104     21043 SARAH DR, WARRENWVILLE                          $6,300.00                         $0.00            OA                            $0.00                                             FA
        HEIGHTS, OH
105     CONCORD ST (29B007C000350),                            $290.00                          $1.00                                          $0.00                                           $1.00
        WICKLIFFE, OH
106     MEADOW ST (29B007D001020),                             $300.00                          $1.00                                          $0.00                                           $1.00
        WICKLIFFE, OH
107     CATAWBA ST (29B007D001030),                            $300.00                          $1.00                                          $0.00                                           $1.00
        WICKLIFFE, OH
108     WOOD ST (29B007E000010), WICKLIFFE,                    $420.00                          $1.00                                          $0.00                                           $1.00
        OH
109     E 296 ST, WICKLIFFE, OH                                $430.00                          $1.00                                          $0.00                                           $1.00
110     ROBINDALE ST (29B007E000450),                          $420.00                          $1.00                                          $0.00                                           $1.00
        WICKLIFFE, OH
111     PELTON RD (27B039A000050),                            $1,240.00                         $0.00            OA                            $0.00                                             FA
        WILLOUGHBY, OH
112     LOST NATION RD (27B0440000110),                       $2,240.00                         $1.00                                          $0.00                                           $1.00
        WILLOUGHBY, OH
113     SHADOWROW AVE (27B056E000530),                        $7,280.00                         $0.00            OA                            $0.00                                             FA
        WILLOUGHBY, OH
114     1101 LOST NATION RD, WILLOUGHBY,                     $89,630.00                         $0.00            OA                            $0.00                                             FA
        OH



                                    17-17361-aih   Doc 764   FILED 01/21/20      ENTERED 01/21/20 17:22:56                       Page 23 of 54
                                                                          FORM 1
                                                                                                                                                   Page No:     8
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                    17-17361                                                                                   Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                         Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                 §341(a) Meeting Date:                   08/16/2019
                                                                                                                        Claims Bar Date:                        03/02/2020
                                1                              2                      3                           4                        5                                        6

                     Asset Description                     Petition/         Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                     Unscheduled        (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                  Value                  Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                           Less Liens, Exemptions,
                                                                              and Other Costs)

115     1080 SHADOWROW RD, WILLOUGHBY,                        $15,200.00                         $0.00            OA                            $0.00                                             FA
        OH
116     1086 SHADOWROW RD, WILLOUGHBY,                        $15,200.00                         $0.00            OA                            $0.00                                             FA
        OH
117     1073 LOST NATION RD, WILLOUGHBY,                      $45,880.00                         $0.00            OA                            $0.00                                             FA
        OH
118     MILLER AVE (31A013B000770),                            $3,010.00                         $1.00                                          $0.00                                           $1.00
        WILLOUGHBY, OH
119     CAMPBELL HILL RD (TD-001-828000-000),                 $15,544.00                         $1.00                                          $0.00                                           $1.00
        TIDIOUTE, PA
120     SWEDE RD (TD-001-852000-000),                          $7,482.00                         $1.00                                          $0.00                                           $1.00
        TIDIOUTE, PA
121     SWEDE RD (TD-001-862100-000),                         $76,995.00                         $1.00                                          $0.00                                           $1.00
        TIDIOUTE, PA
122     SWEDE RD (TD-001-862100-001),                        $241,314.00                         $1.00                                          $0.00                                           $1.00
        TIDIOUTE, PA
123     SWEDE RD (TD-001-862200-000) TIDIOUTE,               $370,944.00                         $1.00                                          $0.00                                           $1.00
        PA
124     SWEDE RD (TD-001-944000-000),                         $35,141.00                         $1.00                                          $0.00                                           $1.00
        TIDIOUTE, PA
125     SWEDE RD (TD-001-947720-000),                          $3,195.00                         $1.00                                          $0.00                                           $1.00
        TIDIOUTE, PA
126     SWEDE RD (TD-001-842000-000),                         $30,953.00                         $1.00                                          $0.00                                           $1.00
        TIDIOUTE, PA
127     2359 CAMPBELL HILL RD, TIDIOUTE OH                    $43,022.00                         $1.00                                          $0.00                                           $1.00
        16351
128     VOID                                                       $0.00                         $0.00                                          $0.00                                             FA
129     1972 FORD GRAN TORINO                                  $1,000.00                         $1.00                                          $0.00                                           $1.00
130     MISC HOUSEHOLD GOODS (MARKELL                         $75,000.00                         $1.00                                          $0.00                                           $1.00
        RD)




                                    17-17361-aih   Doc 764   FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 24 of 54
                                                                              FORM 1
                                                                                                                                                      Page No:     9
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

131     MISC PICTURES, PAINTINGS, DECOR                          $10,000.00                         $1.00                                          $0.00                                           $1.00
        (7265 MARKELL RD)
132     MISC. HOUSEHOLD GOODS (7020                              $25,000.00                         $1.00                                          $0.00                                           $1.00
        WILLIAMS)
133     MISC HOUSEHOLD GOODS (225 SWEDE                          $65,000.00                         $1.00                                          $0.00                                           $1.00
        RD)
134     ANTIQUE FIREARMS                                          $5,000.00                         $1.00                                          $0.00                                           $1.00
135     MISC CLOTHING                                              $500.00                          $0.00                                          $0.00                                             FA
136     MISC COSTUME JEWELRY                                       $175.00                          $1.00                                          $0.00                                           $1.00
137     CASH                                                       $500.00                          $0.00                                          $0.00                                             FA
138     VOID                                                          $0.00                         $0.00                                          $0.00                                             FA
139     NOTE RECEIVABLE (MICHAEL GORMAN)                        $268,368.00                         $1.00                                          $0.00                                           $1.00
140     NOTE RECEIVABLE (TAMMY FERRARA)                          $15,342.00                         $1.00                                          $0.00                                           $1.00
141     NOTE RECEIVABLE (CAROLYN                                 $89,827.00                         $1.00                                          $0.00                                           $1.00
        COATOAM)
142     NOTE RECEIVABLE (LAUREN SVEC                             $12,000.00                         $1.00                                          $0.00                                           $1.00
        TRISTANO)
143     NOTE RECEIVABLE (MOSES 'RED' LA                          $60,000.00                         $1.00                                     $22,500.00                                             FA
        FOUNTAINE)
144     2015 Wellcraft Scarab                       (u)           Unknown                     $25,000.00                                           $0.00                                   $25,000.00
145     LOAN TO ROCKEFELLER OIL CO. LLC             (u)           Unknown                           $1.00                                          $0.00                                           $1.00
        ($628,954.63)
146     LOAN TO SLEEPY HOLLOW OIL & GAS             (u)           Unknown                           $1.00                                          $0.00                                           $1.00
        LLC ($2,137,096.39)
147     LOAN TO DAVID OIL CO. LLC                   (u)           Unknown                           $1.00                                          $0.00                                           $1.00
        ($220,595.75)
148     LOAN TO TATONKA OIL COMPANY, LLC            (u)           Unknown                           $1.00                                          $0.00                                           $1.00
        ($114,179.71)
149     LOAN TO OHIO RURAL NATURAL GAS              (u)           Unknown                           $1.00                                          $0.00                                           $1.00
        COOP ($436,737.34)




                                    17-17361-aih   Doc 764      FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 25 of 54
                                                                              FORM 1
                                                                                                                                                      Page No:     10
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

150     LOAN TO BIG OATS OIL FIELD SUPPLY           (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        CO. LLC ($330,205.29)
151     LOAN TO ORWELL TRUMBULL PIPELINE            (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        CO. LLC ($325,000)
152     ROYALTY DUE FROM DAVID OIL                  (u)               $3.26                         $1.00                                           $0.00                                          $1.00
        COMPANY LLC
153     LOAN TO COBRA PIPELINE CO. LTD              (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        ($16,000)
154     AGREED JUDGMENT AGAINST J. BUCKS            (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        ($16,215)
155     LOANS TO POPEYE'S MARINA INC.               (u)           Unknown                           $1.00                                           $0.00                                          $1.00
156     TAX REFUND FOR 7350 PALISADES               (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        PARKWAY, INC. (PAID ON LOAN FROM
        SHAREHOLDERS) ($570,249)
157     TESTAMENTARY DISTRIBUTIONS FROM             (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        ESTATE OF JEROME T. OSBORNE
158     INSURANCE CLAIM FOR FIRE AT PA              (u)         $900,000.00                         $1.00                                           $0.00                                            FA
        COMPOUND
159     HNB DIP ACCOUNT (4835)                      (u)               $0.00                   $35,014.80                                       $35,014.80                                          $0.00
160     HNB DIP ACCOUNT (1968) (PROCEEDS OF         (u)               $0.00                  $689,220.48                                      $689,220.48                                          $0.00
        FRACCI COURT SALE)
161     HNB DIP ACCOUNT (8602)                      (u)          $10,097.14                   $10,097.14                                       $10,097.14                                          $0.00
162     HNB DIP ACCOUNT (9288)                      (u)               $0.00                     $1,515.77                                     $189,230.43                                          $0.00
163     MEMBERSHIP INTERESTS IN 000                                   $0.00                         $1.00                                           $0.00                                          $1.00
        RICHMOND ROAD LLC (100%)
164     MEMBERSHIP INTERESTS IN 000 WEST                              $0.00                         $1.00                                           $0.00                                          $1.00
        JACKSON LLC (100%)
165     MEMBERSHIP INTERESTS IN 001                                   $0.00                         $1.00                                           $0.00                                          $1.00
        JACKSON STREET LLC (100%)
166     MEMBERSHIP INTERESTS IN 1058 PEACH                            $0.00                         $1.00                                           $0.00                                          $1.00
        BLVD (100%)



                                    17-17361-aih   Doc 764      FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 26 of 54
                                                                              FORM 1
                                                                                                                                                        Page No:     11
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                             Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                    §341(a) Meeting Date:                     08/16/2019
                                                                                                                           Claims Bar Date:                          03/02/2020
                                1                                 2                      3                           4                        5                                          6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds                 Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by                Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

167     MEMBERSHIP INTERESTS IN 11447                                 $0.00                         $1.00                                            $0.00                                           $1.00
        VICEROY LLC (100%)
168     MEMBERSHIP INTERESTS IN 11486                                 $0.00                         $1.00                                            $0.00                                           $1.00
        VICEROY LLC (100%)
169     MEMBERSHIP INTERESTS IN 11495                                 $0.00                         $1.00                                            $0.00                                           $1.00
        VICEROY (100%)
170     MEMBERSHIP INTERESTS IN 11520                                 $0.00                         $1.00                                            $0.00                                           $1.00
        MONARCH LLC (100%)
171     MEMBERSHIP INTERESTS IN 11575                                 $0.00                         $1.00                                            $0.00                                           $1.00
        GIRDLED ROAD LLC (100%)
172     MEMBERSHIP INTERESTS IN 1180 W.                               $0.00                         $1.00                                            $0.00                                           $1.00
        JACKSON ST LLC (100%)
173     MEMBERSHIP INTERESTS IN 15499                                 $0.00                         $1.00                                         $2,565.00                                          $0.00
        KINSMAN ROAD LLC (100%)
174     MEMBERSHIP INTERESTS IN 1392                (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        JACKSON ST. LLC (100%)
175     MEMBERSHIP INTERESTS IN 2412 N.                               $0.00                         $1.00                                            $0.00                                           $1.00
        NEWTON FALLS ROAD LLC(100%)
176     MEMBERSHIP INTERESTS IN 2737                                  $0.00                         $1.00                                            $0.00                                           $1.00
        HUBBARD RD LLC (100%)
177     MEMBERSHIP INTERESTS IN 27981               (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        EUCLID CO., LLC (50%)
178     MEMBERSHIP INTERESTS IN 306                                   $0.00                         $1.00                                            $0.00                                           $1.00
        LAKESHORE LLC (100%)
179     MEMBERSHIP INTERESTS IN 362 CENTER                            $0.00                         $1.00                                            $0.00                                           $1.00
        STREET LLC (100%)
180     MEMBERSHIP INTERESTS IN 366 CENTER          (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        STREET LLC (100%)
181     MEMBERSHIP INTERESTS IN 38700               (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        PELTON ROAD LLC (100%)
182     MEMBERSHIP INTERESTS IN 5848                                  $0.00                         $1.00                                            $0.00                                           $1.00
        VROOMAN ROAD LLC (100%)

                                    17-17361-aih   Doc 764      FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 27 of 54
                                                                              FORM 1
                                                                                                                                                      Page No:     12
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

183     MEMBERSHIP INTERESTS IN 6631 RIDGE                            $0.00                         $1.00                                          $0.00                                           $1.00
        ROAD (100%)
184     MEMBERSHIP INTERESTS IN 7001                                  $0.00                         $1.00                                          $0.00                                           $1.00
        CENTER STREET LLC (100%)
185     MEMBERSHIP INTERESTS IN 7621                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE, LLC (100%)
186     MEMBERSHIP INTERESTS IN 8014                                  $0.00                         $1.00                                          $0.00                                           $1.00
        BELLFLOWER LLC (100%)
187     MEMBERSHIP INTERESTS IN 815                                   $0.00                         $1.00                                          $0.00                                           $1.00
        SUPERIOR AVE LLC (100%)
188     MEMBERSHIP INTERESTS IN 8491                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MAYFIELD ACQUISITIONS LLC (25%)
189     MEMBERSHIP INTERESTS IN 8667 EAST                             $0.00                         $1.00                                          $0.00                                           $1.00
        AVENUE (100%)
190     MEMBERSHIP INTERESTS IN 8755                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MUNSON ROAD LLC (100%)
191     MEMBERSHIP INTERESTS IN 9010 TYLER,         (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
192     MEMBERSHIP INTERESTS IN A000                                  $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE, LLC (100%)
193     MEMBERSHIP INTERESTS IN ANGRMO              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        OIL & GAS (50%)
194     MEMBERSHIP INTERESTS IN BACK                                  $0.00                         $1.00                                          $0.00                                           $1.00
        LAND, LLC (100%)
195     MEMBERSHIP INTERESTS IN BIG OAT'S                             $0.00                         $1.00                                          $0.00                                           $1.00
        OIL FIELD SUPPLY COMPANY, LLC (100%)
196     MEMBERSHIP INTERESTS IN BISHOP                                $0.00                         $1.00                                          $0.00                                           $1.00
        ROAD LLC (100%)
197     MEMBERSHIP INTERESTS IN BLACK                                 $0.00                         $1.00                                          $0.00                                           $1.00
        BEAR REALTY, LTD (99%)
198     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        BLACKBROOK ROAD, LLC (100%)

                                    17-17361-aih   Doc 764      FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 28 of 54
                                                                              FORM 1
                                                                                                                                                        Page No:     13
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                             Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                    §341(a) Meeting Date:                     08/16/2019
                                                                                                                           Claims Bar Date:                          03/02/2020
                                1                                 2                      3                           4                        5                                          6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds                 Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by                Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

199     MEMBERSHIP INTERESTS IN CHOWDER                               $0.00                         $1.00                                            $0.00                                           $1.00
        GAS STORAGE FACILITY, LLC (100%)
200     MEMBERSHIP INTERESTS IN CHOWDER                               $0.00                         $1.00                                            $0.00                                           $1.00
        LAND DEVELOPMENT CO., LLC (100%)
201     MEMBERSHIP INTERESTS IN COBRA                                 $0.00                         $1.00                                            $0.00                                           $1.00
        PIPELINE CO., LTD (85.93%)
202     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                            $0.00                                           $1.00
        CONCORD/HAMBDEN ROAD, LLC (100%)
203     MEMBERSHIP INTERESTS IN DAVID OIL                             $0.00                         $1.00                                            $0.00                                           $1.00
        COMPANY, LLC (100%)
204     MEMBERSHIP INTERESTS IN EAST 27TH                             $0.00                         $1.00                                            $0.00                                           $1.00
        STREET LLC (100%)
205     MEMBERSHIP INTERESTS IN ESPYVILLE                             $0.00                         $1.00                                            $0.00                                           $1.00
        PA, LLC (100%)
206     MEMBERSHIP INTERESTS IN FARLEY                                $0.00                         $1.00                                            $0.00                                           $1.00
        LAND, LLC (100%)
207     MEMBERSHIP INTERESTS IN FRONT                                 $0.00                         $1.00                                            $0.00                                           $1.00
        LAND, LLC (100%)
208     MEMBERSHIP INTERESTS IN GORMAN                                $0.00                         $1.00                                            $0.00                                           $1.00
        ROAD LLC (100%)
209     MEMBERSHIP INTERESTS IN GREAT               (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        LAKES PARKWAY, LLC (100%)
210     MEMBERSHIP INTERESTS IN HALE                                  $0.00                         $1.00                                            $0.00                                           $1.00
        ROAD, LLC (100%)
211     HAMLTON/MERCANTILE                          (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        DEVELOPMENT COMPANY, INC.(100%)
212     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                            $0.00                                           $1.00
        HAMILTON-MERCANTILE LAND LLC
        (100%)
213     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                         $1,800.00                                          $0.00
        HEISLEY-HOPKINS, INC. (100%)



                                    17-17361-aih   Doc 764      FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 29 of 54
                                                                              FORM 1
                                                                                                                                                      Page No:     14
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

214     MEMBERSHIP INTERESTS IN JOHN D. OIL         (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        AND GAS COMPANY (100%)
215     MEMBERSHIP INTERESTS IN JOHN D. OIL         (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        AND GAS MARKETING LLC (85.93%)
216     MEMBERSHIP INTERESTS IN JOHN D.                               $0.00                         $1.00                                          $0.00                                           $1.00
        RESOURCES, LLC (100%)
217     MEMBERSHIP INTERESTS IN KYKUIT                                $0.00                         $1.00                                          $0.00                                           $1.00
        RESOURCES, LLC (18.22%)
218     MEMBERSHIP INTERESTS IN LEC HOUSE                             $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
219     MEMBERSHIP INTERESTS IN LEIMCO                                $0.00                         $1.00                                          $0.00                                           $1.00
        ACQUISITION COMPANY, LLC (100%)
220     MEMBERSHIP INTERESTS IN LEIMCO                                $1.00                         $1.00                                          $0.00                                           $1.00
        DEVELOPMENT COMPANY, LTD (90%)
221     MEMBERSHIP INTERESTS IN LEIMCO                                $0.00                         $1.00                                          $0.00                                           $1.00
        HOLDING COMPANY, LLC (100%)
222     MEMBERSHIP INTERESTS IN LIGHTNING                             $0.00                         $1.00                                          $0.00                                           $1.00
        OIL CO., LTD. (49%)
223     MEMBERSHIP INTERESTS IN LIGHTNING           (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        OIL COMPANY (100%)
224     OWNERSHIP INTERESTS IN LIGHTNING            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PIPELINE COMPANY II, INC. (100%)
225     MEMBERSHIP INTERESTS IN LIGHTNING                             $0.00                         $1.00                                          $0.00                                           $1.00
        PIPELINE COMPANY LTD. (85.93%)
226     MEMBERSHIP INTERESTS IN LITTLE              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        INCH, LLC (100%)
227     MEMBERSHIP INTERESTS IN MADISON                               $0.00                         $1.00                                          $0.00                                           $1.00
        LAND LLC (100%)
228     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MADISON/ROUTE 20, LLC (50%)
229     MEMBERSHIP INTERESTS IN MARIETTA                              $0.00                         $1.00                                          $0.00                                           $1.00
        LAND PROPERTIES LLC (100%)

                                    17-17361-aih   Doc 764      FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 30 of 54
                                                                              FORM 1
                                                                                                                                                       Page No:     15
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                            Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):         07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                    §341(a) Meeting Date:                    08/16/2019
                                                                                                                           Claims Bar Date:                         03/02/2020
                                1                                 2                      3                           4                        5                                         6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds                Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by               Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

230     MEMBERSHIP INTERESTS IN MENTOR                                $0.00                         $1.00                                           $0.00                                           $1.00
        EQUIPMENT RENTAL LLC (100%)
231     MEMBERSHIP INTERESTS IN MIDWAY              (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        INDUSTRIAL CAMPUS CO., LTD. (33.34%)
232     MEMBERSHIP INTERESTS IN NATHAN                                $0.00                         $1.00                                           $0.00                                           $1.00
        PROPERTIES, LLC (100%)
233     MEMBERSHIP INTERESTS IN NEO GAS             (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        MARKETING, LLC (100%)
234     MEMBERSHIP INTERESTS IN OHIO                (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        PIPELINE LLC (85.93%)
235     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                           $0.00                                           $1.00
        ORWELL-TRUMBULL PIPELINE CO. LLC
        (85.30%)
236     MEMBERSHIP INTERESTS IN OSAIR, INC.         (u)               $0.00                         $1.00                                         $600.00                                           $0.00
        (95%)
237     MEMBERSHIP INTERESTS IN OZ GAS              (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        LTD. (100%)
238     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                           $0.00                                           $1.00
        PAINESVILLE BALLFIELD, LLC (100%)
239     MEMBERSHIP INTERESTS IN PLAZA                                 $0.00                         $1.00                                           $0.00                                           $1.00
        AVENUE, LLC (100%)
240     MEMBERSHIP INTERESTS IN POPEYE'S            (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        MARINA, INC. (100%)
241     MEMBERSHIP INTERESTS IN RAVENNA                               $0.00                         $1.00                                           $0.00                                           $1.00
        ROAD II, LLC (100%)
242     MEMBERSHIP INTERESTS IN RIGRTONA                              $0.00                         $1.00                                           $0.00                                           $1.00
        HOLDING COMPANY, LLC (100%)
243     OWNERSHIP INTERESTS IN RMO, INC.            (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        (100%)
244     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                     $200,000.00                                           $0.00
        ROCKEFELLER OIL COMPANY, LLC
        (100%)


                                    17-17361-aih   Doc 764      FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 31 of 54
                                                                              FORM 1
                                                                                                                                                      Page No:     16
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

245     MEMBERSHIP INTERESTS IN ROUTE 84            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
246     MEMBERSHIP INTERESTS IN S.C.R.O.            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        COMPANY, LLC (50%)
247     MEMBERSHIP INTERESTS IN SLEEPY              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        HOLLOW OIL & GAS, LLC (100%)
248     MEMBERSHIP INTERESTS IN TATONKA             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        OIL COMPANY LLC (100%)
249     MEMBERSHIP INTERESTS IN THE                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        RETIREMENT MANAGEMENT
        COMPANY (100%)
250     MEMBERSHIP INTERESTS IN TIN MAN                               $0.00                         $1.00                                          $0.00                                           $1.00
        STORAGE, LLC (100%)
251     MEMBERSHIP INTERESTS IN TINMAN                                $0.00                         $1.00                                          $0.00                                           $1.00
        STORAGE CENTER, LLC (100%)
252     MEMBERSHIP INTERESTS IN WILIAMS                               $0.00                         $1.00                                          $0.00                                           $1.00
        RD., LLC (100%)
253     MEMBERSHIP INTERESTS IN WILSON                                $0.00                         $1.00                                          $0.00                                           $1.00
        LAND PROPERTIES, LLC (100%)
254     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        WOODLANDS ASSISTED LIVING
        RESIDENCE - EASTLAND, LLC (100%)
255     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        YELLOWBRICK STORAGE, LLC (100%)
256     MEMBERSHIP INTERESTS IN 1344 LOST           (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        NATION ROAD LLC (100%)
257     MEMBERSHIP INTERESTS IN 1450                                  $0.00                         $1.00                                          $0.00                                           $1.00
        JACKSON STREET II LLC (100%)
258     MEMBERSHIP INTERESTS IN 1450                                  $0.00                         $1.00                                          $0.00                                           $1.00
        JACKSON STREET LLC (100%)
259     MEMBERSHIP INTERESTS IN 2681                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        ORCHARD WAY, INC. (100%)


                                    17-17361-aih   Doc 764      FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 32 of 54
                                                                              FORM 1
                                                                                                                                                      Page No:     17
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

260     MEMBERSHIP INTERESTS IN 5480                                  $0.00                         $1.00                                          $0.00                                           $1.00
        WOODSIDE ROAD LLC (100%)
261     MEMBERSHIP INTERESTS IN 5580                                  $0.00                         $1.00                                          $0.00                                           $1.00
        WOODSIDE RD LLC (100%)
262     MEMBERSHIP INTERESTS IN 7123                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        INDUSTRIAL PARK BLVD., INC. (100%)
263     MEMBERSHIP INTERESTS IN 7341                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LAKESHORE LLC (100%)
264     MEMBERSHIP INTERESTS IN 7597                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE LLC (100%)
265     MEMBERSHIP INTERESTS IN 7621                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE LLC (100%)
266     MEMBERSHIP INTERESTS IN 8420                                  $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE LLC (100%)
267     MEMBERSHIP INTERESTS IN 8644                                  $0.00                         $1.00                                          $0.00                                           $1.00
        STATION STREET LLC (100%)
268     MEMBERSHIP INTERESTS IN 8990 TYLER          (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        BOULEVARD LLC (UNKNOWN
        PERCENTAGE)
269     MEMBERSHIP INTERESTS IN 9130-38             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        TYLER BOULEVARD LLC (100%)
270     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        ACHIEVEMENT, LTD. (50%)
271     MEMBERSHIP INTERESTS IN ALTA GAS                              $0.00                         $1.00                                          $0.00                                           $1.00
        SERVICES LLC (100%)
272     MEMBERSHIP INTERESTS IN ANDOVER             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPANE, LLC (100%)
273     MEMBERSHIP INTERESTS IN BARNES              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
274     MEMBERSHIP INTERESTS IN BEDFORD                               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES LTD. (66.89%)



                                    17-17361-aih   Doc 764      FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 33 of 54
                                                                              FORM 1
                                                                                                                                                      Page No:     18
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

275     MEMBERSHIP INTERESTS IN BLUE                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        HERON DEVELOPMENT LTD. (100%)
276     MEMBERSHIP INTERESTS IN BRAINARD            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        GAS CORP. (100%)
277     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        BUTCHCOAT LLC (UNKNOWN
        PERCENTAGE)
278     MEMBERSHIP INTERESTS IN CARDINAL            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        FRANCHISE CORP. (100%)
279     MEMBERSHIP INTERESTS IN CENTER              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STREET INVESTMENTS, INC. (54.2%)
280     MEMBERSHIP INTERESTS IN CHARDON             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        BANK BUILDING, LLC (100%)
281     OWNERSHIP INTERESTS IN CHECKERS OF          (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        OHIO, INC. (100%)
282     MEMBERSHIP INTERESTS IN CHR LLC                               $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
283     MEMBERSHIP INTERESTS IN COLUMBUS            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        TILE YARD, LLC (100%)
284     MEMBERSHIP INTERESTS IN CONCORD             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        GROUP, LLC (50%)
285     MEMBERSHIP INTERESTS IN CRILE               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        ROAD DEVELOPERS, LTD. (100%)
286     MEMBERSHIP INTERESTS IN CUBBY'S                               $0.00                         $1.00                                          $0.00                                           $1.00
        RECYCLING LLC (100%)
287     MEMBERSHIP INTERESTS IN DELICIOUS                             $0.00                         $1.00                                          $0.00                                           $1.00
        DESIGNATED DRIVERS, LLC (100%)
288     MEMBERSHIP INTERESTS IN DMO                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES, INC. (100%)
289     MEMBERSHIP INTERESTS IN ERIE-COKE           (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES, INC. (33.34%)



                                    17-17361-aih   Doc 764      FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 34 of 54
                                                                              FORM 1
                                                                                                                                                      Page No:     19
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

290     MEMBERSHIP INTERESTS IN FIRST               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        INDEMNITY, LTD. (100%)
291     MEMBERSHIP INTERESTS IN FLAGLER,            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
292     MEMBERSHIP INTERESTS IN FOREVER             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        WILD, LLC (100%)
293     MEMBERSHIP INTERESTS IN GN1, LLC                              $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
294     MEMBERSHIP INTERESTS IN GN2, LLC                              $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
295     MEMBERSHIP INTERESTS IN GN3, LLC                              $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
296     MEMBERSHIP INTERESTS IN GN4, LLC                              $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
297     MEMBERSHIP INTERESTS IN GN5, LLC                              $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
298     MEMBERSHIP INTERESTS IN GREAT               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LAKES PLAZA, LTD. (51.47%)
299     MEMBERSHIP INTERESTS IN GREAT               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PLAINS EXPLORATION, LLC (100%)
300     MEMBERSHIP INTERESTS IN HEISLEY                               $0.00                         $1.00                                          $0.00                                           $1.00
        STORAGE & MINI LTD. (33%)
301     MEMBERSHIP INTERESTS IN HOPKINS             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        HEISLEY CORP. (100%)
302     MEMBERSHIP INTERESTS IN KEENE               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES LLC (UNKNOWN
        PERCENTAGE)
303     MEMBERSHIP INTERESTS IN LAKESHORE                             $0.00                         $1.00                                          $0.00                                           $1.00
        & RT. 306, LLC (100%)
304     MEMBERSHIP INTERESTS IN LIBERTY             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        SELF STOR II LLC (99%)



                                    17-17361-aih   Doc 764      FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 35 of 54
                                                                              FORM 1
                                                                                                                                                      Page No:     20
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

305     MEMBERSHIP INTERESTS IN LIBERTY                               $0.00                         $1.00                                          $0.00                                           $1.00
        SELF STOR, LTD. (100%)
306     MEMBERSHIP INTERESTS IN LITTLE                                $0.00                         $1.00                                          $0.00                                           $1.00
        OATS, LLC (100%)
307     MEMBERSHIP INTERESTS IN LUCKY               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        BROTHERS LLC (50%)
308     MEMBERSHIP INTERESTS IN LUDLOW              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        NATURAL GAS COMPANY, LLC (100%)
309     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        MATCHWORKS TAVERN, LLC (100%)
310     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        MATCHWORKS, LLC (100%)
311     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MEADOWLANDS APARTMENTS, INC.
        (100%)
312     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR-BARD PROPERTIES, LLC (50%)
313     MEMBERSHIP INTERESTS IN MENTOR              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        CONDOMINIUMS LLC (100%)
314     MEMBERSHIP INTERESTS IN MERIDIAN            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        POINT REALTY TRUST '83 (100%)
315     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        NORTHWESTERLY, LTD. (100%)
316     MEMBERSHIP INTERESTS IN OPD                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        SANITARY SEWER DEVELOPMENT
        COMPANY, LLC (100%)
317     MEMBERSHIP INTERESTS IN ORWELL              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        NATURAL GAS COMPANY (100%)
318     MEMBERSHIP INTERESTS IN OSBORNE                               $0.00                         $1.00                                          $0.00                                           $1.00
        CRUSHED STONE & CONCRETE LLC
        (100%)



                                    17-17361-aih   Doc 764      FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 36 of 54
                                                                              FORM 1
                                                                                                                                                      Page No:     21
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

319     MEMBERSHIP INTERESTS IN OSBRONE             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MONETARY FINANCE, LLC (100%)
320     OWNERSHIP INTERESTS IN OSBORNE              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        SECURITIES, INC. (50%)
321     MEMBERSHIP INTERESTS IN OZ                  (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        ACQUISITION, LLC (100%)
322     MEMBERSHIP INTERESTS IN OZ GAS              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        AVIATION LLC (UNKNOWN
        PERCENTAGE)
323     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PAINESVILLE BANK BUILDING, LLC
        (100%)
324     OWNERSHIP INTERESTS IN PAINESVILLE          (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        TOWNSHIP TRAILER PARK, INC. (50%)
325     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        RENAISSANCE PARKWAY LLC (100%)
326     MEMBERSHIP INTERESTS IN RICK'S II,          (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
327     MEMBERSHIP INTERESTS IN RICK'S LTD.         (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
328     OWNERSHIP INTERESTS IN RICKY                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        HOMES, INC. (100%)
329     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        ROCKEFELLER RENTALS, LLC (100%)
330     MEMBERSHIP INTERESTS IN ROCKWELL                              $0.00                         $1.00                                          $0.00                                           $1.00
        GARAGE, LLC (100%)
331     MEMBERSHIP INTERESTS IN ROCKWELL                              $0.00                         $1.00                                          $0.00                                           $1.00
        GARAGE, LLC (100%)
332     MEMBERSHIP INTERESTS IN ROCKWELL                              $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTY, LLC (100%)
333     OWNERSHIP INTERESTS IN ROUTE 20                               $0.00                         $1.00                                          $0.00                                           $1.00
        BOWLING ALLEY, INC. (50%)


                                    17-17361-aih   Doc 764      FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 37 of 54
                                                                              FORM 1
                                                                                                                                                      Page No:     22
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                      Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                            Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                    §341(a) Meeting Date:                   08/16/2019
                                                                                                                           Claims Bar Date:                        03/02/2020
                                1                                 2                      3                           4                        5                                        6

                     Asset Description                         Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

334     MEMBERSHIP INTERESTS IN ROUTE 306                             $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES, LLC (100%)
335     MEMBERSHIP INTERESTS IN ROUTE 306,          (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
336     MEMBERSHIP INTERESTS IN ROUTE 44,                             $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
337     MEMBERSHIP INTERESTS IN S.O.L.              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES LLC (UNKNOWN
        PERCENTAGE)
338     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        SCULTYOURIMAGE, LLC (100%)
339     MEMBERSHIP INTERESTS IN SOUTEAST            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        RETIREMENT COMPANY LTD. (100%)
340     MEMBERSHIP INTERESTS IN STATION             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STREET LEASING, LLC (100%)
341     MEMBERSHIP INTERESTS IN STATION             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STREET PARTNERS, LLC (100%)
342     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STEVE-RICK, LTD. (50%)
343     MEMBERSHIP INTERESTS IN                     (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STIFFTHEBANKS.COM, LLC (100%)
344     MEMBERSHIP INTERESTS IN SUCH A                                $0.00                         $1.00                                          $0.00                                           $1.00
        DEAL, LLC (100%)
345     MEMBERSHIP INTERESTS IN SUGAR                                 $0.00                         $1.00                                          $0.00                                           $1.00
        BUSH HOLDINGS, LLC (100%)
346     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        SUGARBRUSH PROPERTIES, LLC (100%)
347     MEMBERSHIP INTERESTS IN                                       $0.00                         $1.00                                          $0.00                                           $1.00
        SUGARBUSH PROPERTIES I, LLC (100%)
348     MEMBERSHIP INTERESTS IN THE                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        JEROME T. OSBORNE FAMILY LIMITED
        PARTNERSHIP (7.28%)


                                    17-17361-aih   Doc 764      FILED 01/21/20       ENTERED 01/21/20 17:22:56                       Page 38 of 54
                                                                              FORM 1
                                                                                                                                                         Page No:     23
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    17-17361                                                                                       Trustee Name:                             Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                             Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:       01/21/2020                                                                                     §341(a) Meeting Date:                     08/16/2019
                                                                                                                            Claims Bar Date:                          03/02/2020
                                1                                 2                       3                           4                        5                                          6

                     Asset Description                         Petition/         Estimated Net Value               Property              Sales/Funds                 Asset Fully Administered (FA)/
                      (Scheduled and                         Unscheduled        (Value Determined by               Abandoned             Received by                Gross Value of Remaining Assets
                 Unscheduled (u) Property)                      Value                  Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

349     MEMBERSHIP INTERESTS IN TURBINE             (u)                $0.00                         $1.00                                            $0.00                                           $1.00
        STORAGE LLC (100%)
350     MEMBERSHIP INTERESTS IN TURKEY              (u)                $0.00                         $1.00                                            $0.00                                           $1.00
        VULTURE FUND XIII, LTD. (35-40%)
351     MEMBERSHIP INTERESTS IN TURKEY              (u)                $0.00                         $1.00                                            $0.00                                           $1.00
        VULTURE FUND XIV, LTD. (35-40%)
352     MEMBERSHIP INTERESTS IN TURKEY              (u)                $0.00                         $1.00                                            $0.00                                           $1.00
        VULTURE MANAGEMENT, LTD. (35-40%)
353     MEMBERSHIP INTERESTS IN TYLER               (u)                $0.00                         $1.00                                            $0.00                                           $1.00
        VOULEVARD HOLDING COMPANY
        (100%)
354     MEMBERSHIP INTERESTS IN TYLER                                  $0.00                         $1.00                                            $0.00                                           $1.00
        BOULEVARD, LLC (100%)
355     MEMBERSHIP INTERESTS IN VROOMAN                                $0.00                         $1.00                                            $0.00                                           $1.00
        ROAD WATERLINE, LLC (100%)
356     MEMBERSHIP INTERESTS IN                     (u)                $0.00                         $1.00                                            $0.00                                           $1.00
        WOODLANDS ASSISTED LIVING
        RESIDENCE, LLC (98%)
357     MONTH TO MONTH LEASE OF 1180-1186                              $0.00                         $1.00                                         $1,400.00                                          $0.00
        W. JACKSON ($800/month)
358     MONTH TO MONTH LEASE OF                     (u)                $0.00                         $1.00                                         $3,967.50                                          $0.00
        PAINESVILLE LOT ($1,322.50/MONTH)
359     MONTH TO MONTH LEASE OF 7792                                   $0.00                         $1.00                                         $1,500.00                                          $0.00
        RAVENNA ($500/MONTH)
360     MONTH TO MONTH LEASE OF 11579                                  $0.00                         $1.00                                         $3,300.00                                          $0.00
        GIRDLED ($1,100/MONTH)
361     MONTH TO MONTH LEASE OF 6912 ST.                               $0.00                         $1.00                                         $1,600.00                                          $0.00
        RT 44 ($500/MONTH)
362     1 Share of Murphy Oil Corp.                 (u)               $28.87                         $1.00                                            $0.00                                           $1.00
363     1 Share of Timken                           (u)               $47.98                         $1.00                                            $0.00                                           $1.00
364     1 Share BB&T                                (u)               $50.01                        $50.01                                            $0.00                                      $50.01



                                    17-17361-aih   Doc 764      FILED 01/21/20        ENTERED 01/21/20 17:22:56                       Page 39 of 54
                                                                                           FORM 1
                                                                                                                                                                                    Page No:     24
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES

Case No.:                      17-17361                                                                                                                 Trustee Name:                            Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                                       Date Filed (f) or Converted (c):         07/03/2019 (c)
For the Period Ending:         01/21/2020                                                                                                               §341(a) Meeting Date:                    08/16/2019
                                                                                                                                                        Claims Bar Date:                         03/02/2020
                                  1                                                 2                              3                              4                        5                                          6

                      Asset Description                                        Petition/                  Estimated Net Value                 Property               Sales/Funds                Asset Fully Administered (FA)/
                       (Scheduled and                                        Unscheduled                 (Value Determined by                 Abandoned              Received by               Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                     Value                           Trustee,                OA =§ 554(a) abandon.         the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

365    Breach of Contract Claim Against Gas Natural             (u)            $600,000.00                                     $1.00                                            $0.00                                            $1.00
       Inc. for $600,000 - Lawsuit Pending
Asset Notes:      Total Claim is for $1,000,000. Wuliger & Wuliger asserts partial assignment. Trustee investigating.
366    Monthly Fee as Co-Executor of Jerome T.                   (u)               $5,000.00                                   $1.00                                            $0.00                                            $1.00
       Osborne Estate
Asset Notes:    Trustee disputes characterization of income/asset.
367    Monthly Fee for Real Estate Management for                (u)              $12,500.00                                   $1.00                                            $0.00                                            $1.00
       Jerome T. Osborne Estate (Paid to 5850
       Woodside LLC)
Asset Notes:    Trustee disputes characterization of income/asset.


TOTALS (Excluding unknown value)                                                                                                                                                                      Gross Value of Remaining Assets
                                                                            $11,366,410.26                                $766,807.20                                   $1,170,795.35                                     $25,347.01



Major Activities affecting case closing:
 10/02/2019     Order entered approving Application to Employ Howard Klein as Accountant for Trustee. Trustee investigating potential avoidance actions and other estate causes of actions.
 09/13/2019     Agreed order entered extending deadline for Chapter 7 Trustee to object to discharge through and including January 15, 2020.
 09/04/2019     Order entered extending deadline to assume or reject executory contracts through June 1, 2020.
 08/29/2019     Order to Employ AG Real Estate Group & Eric Silver as Realtor and Property Manager entered by Court. Trustee pursuing liquidation of real property assets.
 08/12/2019     Order entered authorizing retention of Leslie Wargo as counsel to trustee. Wargo to continue litigation adverse to Home Savings Bank and Gorman.
 07/31/2019     Initial DSO Letters Mailed.
 07/31/2019     Order entered authorizing operations of Debtor's personal rental business(es) through January 23, 2019.
 07/29/2019     Order entered approving retention of Vorys, Sater, Seymour & Pease LLP as counsel to trustee.


Initial Projected Date Of Final Report (TFR):           12/31/2022                           Current Projected Date Of Final Report (TFR):            12/31/2022               /s/ KARI B. CONIGLIO
                                                                                                                                                                               KARI B. CONIGLIO




                                      17-17361-aih             Doc 764           FILED 01/21/20                ENTERED 01/21/20 17:22:56                           Page 40 of 54
                                                                                         FORM 2                                                         Page No: 1
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                             Trustee Name:                         Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                   Bank Name:                            Huntington National Bank
Primary Taxpayer ID #:          **-***3486                                                                           Checking Acct #:                      ******2848
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                        Huntington National Bank
For Period Beginning:           12/17/2017                                                                            Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              01/21/2020                                                                            Separate bond (if applicable):


     1                2                          3                                                      4                                   5                    6                      7

Transaction      Check /                       Paid to/                       Description of Transaction               Uniform           Deposit           Disbursement               Balance
   Date           Ref. #                    Received From                                                             Tran Code            $                    $


10/08/2019           (39)    Javier Fagerdo                           Rental Income 7482 Center Street                 1122-000            $850.00                      $0.00                $850.00
10/08/2019           (39)    Javier Fagerdo                           Rental Income 7482 Center Street                 1122-000            $950.00                      $0.00               $1,800.00
10/08/2019           (41)    Joyce Maikut                             Rental Income on 7474 Presley                    1122-000           $1,000.00                     $0.00               $2,800.00
10/08/2019           (41)    Joyce Maikut                             Rental Income on 7474 Presley                    1122-000           $1,000.00                     $0.00               $3,800.00
10/08/2019           (173)   Cheryl Spetz                             Rental Income on 15499 Kinsman                   1129-000            $600.00                      $0.00               $4,400.00
10/08/2019           (173)   Cheryl Spetz                             Rental Income on 15499 Kinsman Returned NSF      1129-000            $600.00                      $0.00               $5,000.00
10/08/2019           (358)   Airgas                                   Rental Income Painesville Lot                    1122-000           $1,322.50                     $0.00               $6,322.50
10/08/2019           (359)   Richard Balog                            Rental Income 7792 Ravenna                       1122-000            $500.00                      $0.00               $6,822.50
10/08/2019           (359)   Richard Balog                            Rental Income 7792 Ravena                        1122-000            $500.00                      $0.00               $7,322.50
10/08/2019           (360)   Ann Brown                                Rental Income 11579 Girdled                      1122-000           $1,100.00                     $0.00               $8,422.50
10/08/2019           (360)   Ann Brown                                Rental Income 11579 Girdled                      1122-000           $1,100.00                     $0.00               $9,522.50
10/08/2019           (361)   R & G RVS LLC                            Rental Income on 6912 St. Rt 44(lot)             1222-000            $100.00                      $0.00               $9,622.50
10/08/2019           (361)   R & G RVS LLC                            Rental Income on 6912 St. Rt 44(lot)             1222-000            $500.00                      $0.00            $10,122.50
10/11/2019           (25)    Mark Zukowski                            Rental Income on 5660 Vrooman Rd., Leyroy        1122-000           $1,100.00                     $0.00            $11,222.50
                                                                      Township
10/17/2019           (173)   Cheryl Spetz                             Rental Income on 15499 Kinsman Returned NSF      1129-000            ($600.00)                    $0.00            $10,622.50
10/22/2019           (173)   Cheryl Spetz                             Rental Income 15499 Kinsman                      1129-000            $650.00                      $0.00            $11,272.50
10/24/2019            1      Bonnie Speed Delivery                    Bonnie Speed Delivery                            2990-000                 $0.00                  $18.00            $11,254.50
10/24/2019            2      Best Checks, Inc                         Best Checks, Inc                                 2990-000                 $0.00                $108.52             $11,145.98
10/24/2019            3      Ag Real Estate Group, Inc                Ag Real Estate Group, Inc                        3991-460                 $0.00                  $86.34            $11,059.64
10/24/2019            4      State Farm Insurance                     Insurance for 1180 West Jackson                  2420-753                 $0.00                  $46.33            $11,013.31
10/24/2019            5      West Guard Insurance                     Insurance for 730 Columbia                       2420-753                 $0.00                $140.00             $10,873.31
10/24/2019            6      Ag Real Estate Group, Inc                Ag Real Estate Group, Inc                        3991-460                 $0.00                   $7.92            $10,865.39
10/24/2019            7      Ag Real Estate Group Inc                 Ag Real Estate Group Inc                         3991-460                 $0.00                  $12.00            $10,853.39
10/31/2019            1      VOID: Bonnie Speed Delivery                                                               2990-003                 $0.00                 ($18.00)           $10,871.39
10/31/2019            2      VOID: Best Checks, Inc                                                                    2990-003                 $0.00                ($108.52)           $10,979.91
                                                                                                                     SUBTOTALS            $11,272.50                  $292.59
                                      17-17361-aih          Doc 764   FILED 01/21/20               ENTERED 01/21/20 17:22:56          Page 41 of 54
                                                                                          FORM 2                                                                  Page No: 2
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                        Trustee Name:                        Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                              Bank Name:                           Huntington National Bank
Primary Taxpayer ID #:          **-***3486                                                                                      Checking Acct #:                     ******2848
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                       Huntington National Bank
For Period Beginning:           12/17/2017                                                                                      Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              01/21/2020                                                                                      Separate bond (if applicable):


     1                2                           3                                                      4                                            5                    6                      7

Transaction      Check /                        Paid to/                         Description of Transaction                      Uniform           Deposit           Disbursement               Balance
   Date           Ref. #                     Received From                                                                      Tran Code            $                    $


10/31/2019            3      VOID: Ag Real Estate Group, Inc                                                                     3991-463                 $0.00                 ($86.34)           $11,066.25
10/31/2019            6      VOID: Ag Real Estate Group, Inc                                                                     3991-463                 $0.00                  ($7.92)           $11,074.17
10/31/2019            7      VOID: Ag Real Estate Group Inc                                                                      3991-463                 $0.00                 ($12.00)           $11,086.17
11/05/2019           (10)    Balog, Richard                              7792 RAVENNA RD, CONCORD TOWNSHIP OH                    1122-000            $500.00                      $0.00            $11,586.17
                                                                         44077
11/07/2019           (13)    Brown, Ann                                  11579 GIRDLED RD, CONCORD TOWNSHIP, OH                  1122-000           $1,100.00                     $0.00            $12,686.17
11/07/2019           (79)    R & G RVS LLC                               6912 ST RT 44, RAVENA, OH                               1122-000            $400.00                      $0.00            $13,086.17
11/07/2019           (173)   Spetz, Cheryl                               MEMBERSHIP INTERESTS IN 15499 KINSMAN                   1129-000            $600.00                      $0.00            $13,686.17
                                                                         ROAD LLC (100%)
11/11/2019            5      VOID: West Guard Insurance                  Void Check 5                                            2420-753                 $0.00                ($140.00)           $13,826.17
11/11/2019            9      The Morrow Group & Co                       730 Columbia                                            2990-000                 $0.00                $140.00             $13,686.17
                                                                         5052 Building Insurance Expense
11/13/2019           (25)    Zukowski, Mark                              5660 VROOMAN RD, LEROY TOWNSHIP, OH                     1122-000           $1,100.00                     $0.00            $14,786.17
11/13/2019                   Foremost                                    5052 Building Insurance Expense 7317 Reynolds           2990-000                 $0.00                $248.98             $14,537.19
11/14/2019                   1320 Exchange Receivables                   1320 Exchange Receivables Fees reimbursed for vendor    2990-000                 $0.00                 ($52.50)           $14,589.69
                                                                         fee due to payments returned
11/15/2019                   5052 Building Insurance Expense             5052 Building Insurance Expense Refund                  2990-000                 $0.00                  ($6.00)           $14,595.69
11/15/2019                   State Farm Insurance                        5052 Building Insurance Expense 1180                    2420-750                 $0.00                  $93.66            $14,502.03
11/15/2019                   Huntington National Bank                    Bank Fees                                               2600-000                 $0.00                  $13.00            $14,489.03
11/15/2019                   Huntington National Bank                    Bank Fees                                               2600-000                 $0.00                   $3.00            $14,486.03
11/19/2019                   WestGURARD Insurance Company                5052 Building Insurance Expense RIHO090240              2420-750                 $0.00                $256.80             $14,229.23
11/19/2019                   WestGURARD Insurance Company                5052 Building Insurance Expense RIHO090246              2420-750                 $0.00                $234.40             $13,994.83
11/19/2019                   WestGURARD Insurance Company                5052 Building Insurance Expense RIHO090239              2420-750                 $0.00                $163.60             $13,831.23
11/19/2019                   WestGURARD Insurance Company                5052 Building Insurance Expense RIHO090248              2420-750                 $0.00                $155.60             $13,675.63
11/20/2019            4      VOID: State Farm Insurance                  Void Check 4                                            2420-753                 $0.00                 ($46.33)           $13,721.96



                                                                                                                                SUBTOTALS            $3,700.00                  $957.95
                                    17-17361-aih               Doc 764   FILED 01/21/20              ENTERED 01/21/20 17:22:56                   Page 42 of 54
                                                                                   FORM 2                                                                      Page No: 3
                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      17-17361                                                                                      Trustee Name:                         Kari B. Coniglio
Case Name:                    OSBORNE, RICHARD M                                                                            Bank Name:                            Huntington National Bank
Primary Taxpayer ID #:        **-***3486                                                                                    Checking Acct #:                      ******2848
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        Huntington National Bank
For Period Beginning:         12/17/2017                                                                                    Blanket bond (per case limit):        $2,000,000.00
For Period Ending:            01/21/2020                                                                                    Separate bond (if applicable):


     1               2                         3                                                   4                                              5                     6                      7

Transaction      Check /                   Paid to/                       Description of Transaction                         Uniform           Deposit            Disbursement               Balance
   Date           Ref. #                Received From                                                                       Tran Code            $                     $


11/22/2019           11    Bonnie Speed Delivery Inc.                                                                            *                    $0.00                  $30.50             $13,691.46
                                                                  5354 Postage huntington token                  ($18.00)    2990-000                                                           $13,691.46

                                                                  1320 Exchange Receivables fee                  ($12.50)    2990-000                                                           $13,691.46
                                                                  reimbursed by the bank
11/22/2019           12    Best Checks, Inc.                                                                                     *                    $0.00                 $118.52             $13,572.94
                                                                  5356 Office Expense 500 checks                ($108.52)    2990-000                                                           $13,572.94

                                                                  1320 Exchange Receivables fee                  ($10.00)    2990-000                                                           $13,572.94
                                                                  reimbursed by huntington
11/22/2019           13    Ag Real Estate Group, Inc.                                                                            *                    $0.00                 $106.26             $13,466.68
                                                                  5354 Postage 8/2019                            ($12.00)    2990-000                                                           $13,466.68

                                                                  5109 Miscellaneous Repairs Expense             ($86.34)    2990-000                                                           $13,466.68
                                                                  week of 9/9 onsite deliver new
                                                                  management notices
                                                                  5354 Postage 9/2019                             ($7.92)    2990-000                                                           $13,466.68
11/22/2019           14    State Farm Insurance                   1320 Exchange Receivables fee reimbursed by                2990-000                 $0.00                  $30.00             $13,436.68
                                                                  Huntington




                                                                                                                            SUBTOTALS                  $0.00                $285.28
                                   17-17361-aih         Doc 764   FILED 01/21/20              ENTERED 01/21/20 17:22:56                      Page 43 of 54
                                                                                        FORM 2                                                                       Page No: 4
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                           Trustee Name:                        Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                 Bank Name:                           Huntington National Bank
Primary Taxpayer ID #:          **-***3486                                                                                         Checking Acct #:                     ******2848
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                       Huntington National Bank
For Period Beginning:           12/17/2017                                                                                         Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              01/21/2020                                                                                         Separate bond (if applicable):


    1                2                          3                                                      4                                                   5                  6                      7

Transaction      Check /                     Paid to/                          Description of Transaction                           Uniform           Deposit           Disbursement               Balance
   Date           Ref. #                  Received From                                                                            Tran Code            $                    $



                                                                                        TOTALS:                                                         $14,972.50                $1,535.82              $13,436.68
                                                                                            Less: Bank transfers/CDs                                         $0.00                    $0.00
                                                                                        Subtotal                                                        $14,972.50                $1,535.82
                                                                                            Less: Payments to debtors                                        $0.00                    $0.00
                                                                                        Net                                                             $14,972.50                $1,535.82




                     For the period of 12/17/2017 to 01/21/2020                                                   For the entire history of the account between 11/21/2019 to 1/21/2020

                     Total Compensable Receipts:                         $14,972.50                               Total Compensable Receipts:                                $14,972.50
                     Total Non-Compensable Receipts:                          $0.00                               Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                       $14,972.50                               Total Comp/Non Comp Receipts:                              $14,972.50
                     Total Internal/Transfer Receipts:                        $0.00                               Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                     $1,535.82                               Total Compensable Disbursements:                            $1,535.82
                     Total Non-Compensable Disbursements:                     $0.00                               Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                   $1,535.82                               Total Comp/Non Comp Disbursements:                          $1,535.82
                     Total Internal/Transfer Disbursements:                   $0.00                               Total Internal/Transfer Disbursements:                          $0.00




                                    17-17361-aih              Doc 764   FILED 01/21/20             ENTERED 01/21/20 17:22:56                        Page 44 of 54
                                                                                            FORM 2                                                                   Page No: 5
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                          Trustee Name:                         Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                       Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:
For Period Beginning:           12/17/2017                                                                                        Blanket bond (per case limit):        $2,000,000.00
For Period Ending:              01/21/2020                                                                                        Separate bond (if applicable):


     1                2                            3                                                       4                                             5                    6                 7

Transaction      Check /                      Paid to/                            Description of Transaction                       Uniform            Deposit           Disbursement          Balance
   Date           Ref. #                   Received From                                                                          Tran Code             $                    $


07/23/2019                   US bancorp                                  Refund from US Bancorp                                    1129-000                  $0.74                   $0.00              $0.74
07/23/2019           (173)   Cheryl A. Spetz                             Septic Tank Invoice                                       1129-000             $115.00                      $0.00          $115.74
07/23/2019           (236)   Michael Ray Boone Sr.                       July Rent                                                 1129-000             $600.00                      $0.00          $715.74
07/23/2019           (244)   ErieBank                                    Proceeds of Sale of Assets of Rockefeller Oil Company,    1129-000          $200,000.00                     $0.00      $200,715.74
                                                                         LLC to Pine Tree Oil, LLC. Funds Accepted "Under
                                                                         Dispute"
07/23/2019           (357)   Robert J. Fratus                            Rent for 1180 W. Jackson                                  1122-000            $1,400.00                     $0.00      $202,115.74
08/08/2019           (213)   Catherine E. Groves                         August 2019 Rent - 730 Columbia Rd., Westlake, OH         1129-000             $600.00                      $0.00      $202,715.74
                                                                         44145
08/08/2019           (358)   Airgas Central Accounting Group             Airgas Rent for August 2019                               1122-000            $1,322.50                     $0.00      $204,038.24
08/08/2019           (359)   Richard J. Balog                            August 2019 Rent - 7792 Ravenna Rd., Concord, OH          1122-000             $500.00                      $0.00      $204,538.24
                                                                         44077
08/08/2019           (360)   Ann M. Brown                                August 2019 Rent - 586 E. Erie St., Painesville, OH       1122-000            $1,100.00                     $0.00      $205,638.24
                                                                         44077
08/13/2019           (173)   Cheryl A. Spetz                             August 2019 Rent - 15499 West High St., Middlefield,      1129-000             $600.00                      $0.00      $206,238.24
                                                                         OH 44062-9277
08/13/2019           (361)   R&G RVS LLC (Tony Papiska)                  August 2019 Rent - 6913 N. Chestnut St., Ravenna,         1222-000             $500.00                      $0.00      $206,738.24
                                                                         OH 44266
09/03/2019           (213)   Catherine E. Groves                         Rent for September 2019                                   1129-000             $600.00                      $0.00      $207,338.24
09/11/2019           (361)   R&G RVS LLC (Tony Papiska                   September 2019 Rent - 6913 N. Chestnut St., Ravenna,      1222-000             $500.00                      $0.00      $207,838.24
                                                                         OH 44266
09/23/2019                   Transfer To: #*******7361                   Transfer of all rent monies received to date into Rent    9999-000                  $0.00            $7,837.50         $200,000.74
                                                                         Account.
10/03/2019           1001    Insurance Partners                          Policy #4705636 07/23/19 - 07/23/2020                     2300-000                  $0.00                 $540.00      $199,460.74
12/03/2019           2001    Ag Real Estate Group, Inc.                  Management Fee- October 2019                              2690-460                  $0.00            $1,400.00         $198,060.74
                                                                         Invoice No. 67270
                                                                         Account #3675


                                                                                                                                  SUBTOTALS           $207,838.24                 $9,777.50
                                     17-17361-aih              Doc 764   FILED 01/21/20                ENTERED 01/21/20 17:22:56                   Page 45 of 54
                                                                                          FORM 2                                                                          Page No: 6
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         17-17361                                                                                             Trustee Name:                          Kari B. Coniglio
Case Name:                       OSBORNE, RICHARD M                                                                                   Bank Name:                             Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                           Checking Acct #:                       ******7361
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:            12/17/2017                                                                                           Blanket bond (per case limit):         $2,000,000.00
For Period Ending:               01/21/2020                                                                                           Separate bond (if applicable):


     1                2                          3                                                       4                                                    5                    6                  7

Transaction      Check /                      Paid to/                           Description of Transaction                            Uniform           Deposit             Disbursement           Balance
   Date           Ref. #                   Received From                                                                              Tran Code            $                      $


12/03/2019           2002    Ag Real Estate Group, Inc.                  Management Fee - November 2019                                2690-460                   $0.00            $1,100.00          $196,960.74
                                                                         Invoice #67873
                                                                         Account #3675
12/10/2019           (143)   Stephen I Sadove                            Sadove Settlement Agreement Payment (Lake Placid)             1129-000          $22,500.00                       $0.00       $219,460.74
12/12/2019                   Ohio Bureau of Workers' Compensation        Employer Premium Refund                                       1229-000               $274.54                     $0.00       $219,735.28
01/20/2020                   The Ohio Bureau of Worker's                 Employer Premium Refund                                       1229-000               $544.26                     $0.00       $220,279.54
                             Compensation

                                                                                          TOTALS:                                                         $231,157.04                  $10,877.50      $220,279.54
                                                                                              Less: Bank transfers/CDs                                          $0.00                   $7,837.50
                                                                                          Subtotal                                                        $231,157.04                   $3,040.00
                                                                                              Less: Payments to debtors                                         $0.00                       $0.00
                                                                                          Net                                                             $231,157.04                   $3,040.00




                      For the period of 12/17/2017 to 01/21/2020                                                     For the entire history of the account between 07/05/2019 to 1/21/2020

                      Total Compensable Receipts:                        $231,157.04                                 Total Compensable Receipts:                                 $231,157.04
                      Total Non-Compensable Receipts:                          $0.00                                 Total Non-Compensable Receipts:                                   $0.00
                      Total Comp/Non Comp Receipts:                      $231,157.04                                 Total Comp/Non Comp Receipts:                               $231,157.04
                      Total Internal/Transfer Receipts:                        $0.00                                 Total Internal/Transfer Receipts:                                 $0.00


                      Total Compensable Disbursements:                     $3,040.00                                 Total Compensable Disbursements:                              $3,040.00
                      Total Non-Compensable Disbursements:                     $0.00                                 Total Non-Compensable Disbursements:                              $0.00
                      Total Comp/Non Comp Disbursements:                   $3,040.00                                 Total Comp/Non Comp Disbursements:                            $3,040.00
                      Total Internal/Transfer Disbursements:               $7,837.50                                 Total Internal/Transfer Disbursements:                        $7,837.50




                                     17-17361-aih              Doc 764   FILED 01/21/20              ENTERED 01/21/20 17:22:56                         Page 46 of 54
                                                                                         FORM 2                                                                       Page No: 7
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         17-17361                                                                                           Trustee Name:                        Kari B. Coniglio
Case Name:                       OSBORNE, RICHARD M                                                                                 Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                         Checking Acct #:                     ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                       DIP Account Ending 4835
For Period Beginning:            12/17/2017                                                                                         Blanket bond (per case limit):       $2,000,000.00
For Period Ending:               01/21/2020                                                                                         Separate bond (if applicable):


     1                2                          3                                                      4                                                   5                  6                   7

Transaction      Check /                      Paid to/                          Description of Transaction                           Uniform           Deposit           Disbursement          Balance
   Date           Ref. #                   Received From                                                                            Tran Code            $                    $


08/20/2019           (159)   The Huntington National Bank                DIP Account xxxxxxx4835                                     1290-010          $35,014.80                  $0.00           $35,014.80

                                                                                         TOTALS:                                                         $35,014.80                  $0.00             $35,014.80
                                                                                             Less: Bank transfers/CDs                                         $0.00                  $0.00
                                                                                         Subtotal                                                        $35,014.80                  $0.00
                                                                                             Less: Payments to debtors                                        $0.00                  $0.00
                                                                                         Net                                                             $35,014.80                  $0.00




                      For the period of 12/17/2017 to 01/21/2020                                                   For the entire history of the account between 08/20/2019 to 1/21/2020

                      Total Compensable Receipts:                         $35,014.80                               Total Compensable Receipts:                                $35,014.80
                      Total Non-Compensable Receipts:                          $0.00                               Total Non-Compensable Receipts:                                 $0.00
                      Total Comp/Non Comp Receipts:                       $35,014.80                               Total Comp/Non Comp Receipts:                              $35,014.80
                      Total Internal/Transfer Receipts:                        $0.00                               Total Internal/Transfer Receipts:                               $0.00


                      Total Compensable Disbursements:                         $0.00                               Total Compensable Disbursements:                                $0.00
                      Total Non-Compensable Disbursements:                     $0.00                               Total Non-Compensable Disbursements:                            $0.00
                      Total Comp/Non Comp Disbursements:                       $0.00                               Total Comp/Non Comp Disbursements:                              $0.00
                      Total Internal/Transfer Disbursements:                   $0.00                               Total Internal/Transfer Disbursements:                          $0.00




                                     17-17361-aih              Doc 764   FILED 01/21/20             ENTERED 01/21/20 17:22:56                        Page 47 of 54
                                                                                         FORM 2                                                                        Page No: 8
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         17-17361                                                                                           Trustee Name:                         Kari B. Coniglio
Case Name:                       OSBORNE, RICHARD M                                                                                 Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                         Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        DIP Account Ending 1968
For Period Beginning:            12/17/2017                                                                                         Blanket bond (per case limit):        $2,000,000.00
For Period Ending:               01/21/2020                                                                                         Separate bond (if applicable):


     1                2                          3                                                      4                                                   5                   6                     7

Transaction      Check /                      Paid to/                          Description of Transaction                           Uniform            Deposit           Disbursement              Balance
   Date           Ref. #                   Received From                                                                            Tran Code             $                    $


08/20/2019           (160)   The Huntington National Bank                DIP Account xxxxxxx1668                                     1290-010          $689,220.48                  $0.00             $689,220.48

                                                                                         TOTALS:                                                         $689,220.48                  $0.00            $689,220.48
                                                                                             Less: Bank transfers/CDs                                          $0.00                  $0.00
                                                                                         Subtotal                                                        $689,220.48                  $0.00
                                                                                             Less: Payments to debtors                                         $0.00                  $0.00
                                                                                         Net                                                             $689,220.48                  $0.00




                      For the period of 12/17/2017 to 01/21/2020                                                   For the entire history of the account between 08/20/2019 to 1/21/2020

                      Total Compensable Receipts:                        $689,220.48                               Total Compensable Receipts:                                $689,220.48
                      Total Non-Compensable Receipts:                          $0.00                               Total Non-Compensable Receipts:                                  $0.00
                      Total Comp/Non Comp Receipts:                      $689,220.48                               Total Comp/Non Comp Receipts:                              $689,220.48
                      Total Internal/Transfer Receipts:                        $0.00                               Total Internal/Transfer Receipts:                                $0.00


                      Total Compensable Disbursements:                         $0.00                               Total Compensable Disbursements:                                 $0.00
                      Total Non-Compensable Disbursements:                     $0.00                               Total Non-Compensable Disbursements:                             $0.00
                      Total Comp/Non Comp Disbursements:                       $0.00                               Total Comp/Non Comp Disbursements:                               $0.00
                      Total Internal/Transfer Disbursements:                   $0.00                               Total Internal/Transfer Disbursements:                           $0.00




                                     17-17361-aih              Doc 764   FILED 01/21/20             ENTERED 01/21/20 17:22:56                        Page 48 of 54
                                                                                         FORM 2                                                                       Page No: 9
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         17-17361                                                                                           Trustee Name:                        Kari B. Coniglio
Case Name:                       OSBORNE, RICHARD M                                                                                 Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                         Checking Acct #:                     ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                       DIP Account Ending 8602
For Period Beginning:            12/17/2017                                                                                         Blanket bond (per case limit):       $2,000,000.00
For Period Ending:               01/21/2020                                                                                         Separate bond (if applicable):


     1                2                          3                                                      4                                                   5                  6                     7

Transaction      Check /                      Paid to/                          Description of Transaction                           Uniform           Deposit           Disbursement              Balance
   Date           Ref. #                   Received From                                                                            Tran Code            $                    $


08/20/2019           (161)   The Huntington National Bank                DIP Account xxxxxxx8602                                     1290-010          $10,097.14                  $0.00              $10,097.14

                                                                                         TOTALS:                                                         $10,097.14                  $0.00               $10,097.14
                                                                                             Less: Bank transfers/CDs                                         $0.00                  $0.00
                                                                                         Subtotal                                                        $10,097.14                  $0.00
                                                                                             Less: Payments to debtors                                        $0.00                  $0.00
                                                                                         Net                                                             $10,097.14                  $0.00




                      For the period of 12/17/2017 to 01/21/2020                                                   For the entire history of the account between 08/20/2019 to 1/21/2020

                      Total Compensable Receipts:                         $10,097.14                               Total Compensable Receipts:                                $10,097.14
                      Total Non-Compensable Receipts:                          $0.00                               Total Non-Compensable Receipts:                                 $0.00
                      Total Comp/Non Comp Receipts:                       $10,097.14                               Total Comp/Non Comp Receipts:                              $10,097.14
                      Total Internal/Transfer Receipts:                        $0.00                               Total Internal/Transfer Receipts:                               $0.00


                      Total Compensable Disbursements:                         $0.00                               Total Compensable Disbursements:                                $0.00
                      Total Non-Compensable Disbursements:                     $0.00                               Total Non-Compensable Disbursements:                            $0.00
                      Total Comp/Non Comp Disbursements:                       $0.00                               Total Comp/Non Comp Disbursements:                              $0.00
                      Total Internal/Transfer Disbursements:                   $0.00                               Total Internal/Transfer Disbursements:                          $0.00




                                     17-17361-aih              Doc 764   FILED 01/21/20             ENTERED 01/21/20 17:22:56                        Page 49 of 54
                                                                                         FORM 2                                                                        Page No: 10
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         17-17361                                                                                           Trustee Name:                         Kari B. Coniglio
Case Name:                       OSBORNE, RICHARD M                                                                                 Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                         Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        DIP Account Ending 9288
For Period Beginning:            12/17/2017                                                                                         Blanket bond (per case limit):        $2,000,000.00
For Period Ending:               01/21/2020                                                                                         Separate bond (if applicable):


     1                2                          3                                                      4                                                   5                   6                     7

Transaction      Check /                      Paid to/                          Description of Transaction                           Uniform            Deposit           Disbursement              Balance
   Date           Ref. #                   Received From                                                                            Tran Code             $                    $


08/20/2019           (162)   The Huntington National Bank                DIP Account xxxxxxx9288                                     1290-010          $189,230.43                   $0.00            $189,230.43

                                                                                         TOTALS:                                                         $189,230.43                  $0.00            $189,230.43
                                                                                             Less: Bank transfers/CDs                                          $0.00                  $0.00
                                                                                         Subtotal                                                        $189,230.43                  $0.00
                                                                                             Less: Payments to debtors                                         $0.00                  $0.00
                                                                                         Net                                                             $189,230.43                  $0.00




                      For the period of 12/17/2017 to 01/21/2020                                                   For the entire history of the account between 08/20/2019 to 1/21/2020

                      Total Compensable Receipts:                        $189,230.43                               Total Compensable Receipts:                                $189,230.43
                      Total Non-Compensable Receipts:                          $0.00                               Total Non-Compensable Receipts:                                  $0.00
                      Total Comp/Non Comp Receipts:                      $189,230.43                               Total Comp/Non Comp Receipts:                              $189,230.43
                      Total Internal/Transfer Receipts:                        $0.00                               Total Internal/Transfer Receipts:                                $0.00


                      Total Compensable Disbursements:                         $0.00                               Total Compensable Disbursements:                                  $0.00
                      Total Non-Compensable Disbursements:                     $0.00                               Total Non-Compensable Disbursements:                              $0.00
                      Total Comp/Non Comp Disbursements:                       $0.00                               Total Comp/Non Comp Disbursements:                                $0.00
                      Total Internal/Transfer Disbursements:                   $0.00                               Total Internal/Transfer Disbursements:                            $0.00




                                     17-17361-aih              Doc 764   FILED 01/21/20             ENTERED 01/21/20 17:22:56                        Page 50 of 54
                                                                                             FORM 2                                                                 Page No: 11
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                          Trustee Name:                        Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                        Checking Acct #:                     ******7361
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                       Rent Account
For Period Beginning:           12/17/2017                                                                                        Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              01/21/2020                                                                                        Separate bond (if applicable):


     1                2                            3                                                       4                                            5                    6              7

Transaction      Check /                     Paid to/                             Description of Transaction                       Uniform           Deposit           Disbursement       Balance
   Date           Ref. #                  Received From                                                                           Tran Code            $                    $


09/23/2019                   Transfer From: #*******7361                 Transfer of all rent monies received to date into Rent    9999-000           $7,837.50                   $0.00         $7,837.50
                                                                         Account.
10/07/2019           (213)   Catherine E. Groves                         Rent for October 2019                                     1129-000            $600.00                    $0.00         $8,437.50
10/08/2019           (358)   Airgas Central Accounting Group             Airgas Rent for October 2019                              1122-000           $1,322.50                   $0.00         $9,760.00
10/25/2019           1001    Ag Real Estate Group, Inc.                  Invoice No. 67269                                         3991-460                 $0.00            $2,200.00          $7,560.00
                                                                         Invoice Date 8/1/19
                                                                         Account No. 3675
                                                                         (Start up Fee)
10/25/2019           1001    VOID: Ag Real Estate Group, Inc.                                                                      3991-463                 $0.00           ($2,200.00)         $9,760.00
10/25/2019           1002    Ag Real Estate Group, Inc.                  Invoice No. 66644                                         3991-460                 $0.00            $1,400.00          $8,360.00
                                                                         Invoice Date 8/1/19
                                                                         Account No. 3675
                                                                         (Management Fee - August 2019)
10/25/2019           1002    VOID: Ag Real Estate Group, Inc.                                                                      3991-463                 $0.00           ($1,400.00)         $9,760.00
10/25/2019           1003    Ag Real Estate Group, Inc.                  Invoice No. 66645                                         3991-460                 $0.00            $1,400.00          $8,360.00
                                                                         Invoice Date 09/01/19
                                                                         Account No. 3675
                                                                         (Management Fee - September 2019)
10/25/2019           1003    VOID: Ag Real Estate Group, Inc.                                                                      3991-463                 $0.00           ($1,400.00)         $9,760.00
10/25/2019           1004    Ag Real Estate Group, Inc.                  Invoice No. 67269                                         3991-460                 $0.00            $2,200.00          $7,560.00
                                                                         Invoice Date 8/1/19
                                                                         Account No. 3675
                                                                         (Start up Fee)
10/25/2019           1005    Ag Real Estate Group, Inc.                  Invoice No. 66644                                         3991-460                 $0.00            $1,400.00          $6,160.00
                                                                         Invoice Date 8/1/19
                                                                         Account No. 3675
                                                                         (Management Fee - August 2019)



                                                                                                                                  SUBTOTALS            $9,760.00             $3,600.00
                                    17-17361-aih               Doc 764   FILED 01/21/20                ENTERED 01/21/20 17:22:56                   Page 51 of 54
                                                                                       FORM 2                                                           Page No: 12
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       17-17361                                                                             Trustee Name:                          Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                   Bank Name:                             Independent Bank
Primary Taxpayer ID #:         **-***3486                                                                           Checking Acct #:                       ******7361
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                         Rent Account
For Period Beginning:          12/17/2017                                                                            Blanket bond (per case limit):        $2,000,000.00
For Period Ending:             01/21/2020                                                                            Separate bond (if applicable):


     1                2                         3                                                     4                                    5                     6                7

Transaction      Check /                    Paid to/                          Description of Transaction              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                               Tran Code            $                     $


10/25/2019           1006   Ag Real Estate Group, Inc.               Invoice No. 66645                                3991-460                 $0.00             $1,400.00            $4,760.00
                                                                     Invoice Date 09/01/19
                                                                     Account No. 3675
                                                                     (Management Fee - September 2019)
11/01/2019           1004   VOID: Ag Real Estate Group, Inc.                                                          3991-463                 $0.00            ($2,200.00)           $6,960.00
11/01/2019           1005   VOID: Ag Real Estate Group, Inc.                                                          3991-463                 $0.00            ($1,400.00)           $8,360.00
11/01/2019           1006   VOID: Ag Real Estate Group, Inc.                                                          3991-463                 $0.00            ($1,400.00)           $9,760.00
11/01/2019           1007   Ag Real Estate Group, Inc.               Invoice No. 67269                                3991-460                 $0.00             $2,200.00            $7,560.00
                                                                     Invoice Date 8/1/19
                                                                     Account No. 3675
                                                                     (Start up Fee)
11/01/2019           1008   Ag Real Estate Group, Inc.               Invoice No. 66644                                3991-460                 $0.00             $1,400.00            $6,160.00
                                                                     Invoice Date 8/1/19
                                                                     Account No. 3675
                                                                     (Management Fee - August 2019)
11/01/2019           1009   Ag Real Estate Group, Inc.               Invoice No. 66645                                3991-460                 $0.00             $1,400.00            $4,760.00
                                                                     Invoice Date 09/01/19
                                                                     Account No. 3675
                                                                     (Management Fee - September 2019)
12/20/2019           1010   Ag Real Estate Group, Inc.               Management Fees for December 2019                2690-460                 $0.00                  $800.00         $3,960.00
                                                                     Invoice #68513
                                                                     Account #3675




                                                                                                                    SUBTOTALS                   $0.00            $2,200.00
                                   17-17361-aih            Doc 764   FILED 01/21/20               ENTERED 01/21/20 17:22:56          Page 52 of 54
                                                                                       FORM 2                                                                         Page No: 13
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                          Trustee Name:                          Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                Bank Name:                             Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                        Checking Acct #:                       ******7361
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                         Rent Account
For Period Beginning:           12/17/2017                                                                                        Blanket bond (per case limit):         $2,000,000.00
For Period Ending:              01/21/2020                                                                                        Separate bond (if applicable):


    1                2                          3                                                     4                                                   5                    6                  7

Transaction      Check /                     Paid to/                         Description of Transaction                           Uniform           Deposit             Disbursement           Balance
   Date           Ref. #                  Received From                                                                           Tran Code            $                      $



                                                                                       TOTALS:                                                            $9,760.00                 $5,800.00         $3,960.00
                                                                                           Less: Bank transfers/CDs                                       $7,837.50                     $0.00
                                                                                       Subtotal                                                           $1,922.50                 $5,800.00
                                                                                           Less: Payments to debtors                                          $0.00                     $0.00
                                                                                       Net                                                                $1,922.50                 $5,800.00




                     For the period of 12/17/2017 to 01/21/2020                                                  For the entire history of the account between 09/23/2019 to 1/21/2020

                     Total Compensable Receipts:                         $1,922.50                               Total Compensable Receipts:                                   $1,922.50
                     Total Non-Compensable Receipts:                         $0.00                               Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                       $1,922.50                               Total Comp/Non Comp Receipts:                                 $1,922.50
                     Total Internal/Transfer Receipts:                   $7,837.50                               Total Internal/Transfer Receipts:                             $7,837.50


                     Total Compensable Disbursements:                    $5,800.00                               Total Compensable Disbursements:                              $5,800.00
                     Total Non-Compensable Disbursements:                    $0.00                               Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                  $5,800.00                               Total Comp/Non Comp Disbursements:                            $5,800.00
                     Total Internal/Transfer Disbursements:                  $0.00                               Total Internal/Transfer Disbursements:                            $0.00




                                    17-17361-aih              Doc 764   FILED 01/21/20            ENTERED 01/21/20 17:22:56                        Page 53 of 54
                                                                                           FORM 2                                                                   Page No: 14
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                          Trustee Name:                         Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                        Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        Rent Account
For Period Beginning:           12/17/2017                                                                                        Blanket bond (per case limit):        $2,000,000.00
For Period Ending:              01/21/2020                                                                                        Separate bond (if applicable):


    1                2                           3                                                        4                                             5                     6              7

Transaction      Check /                     Paid to/                             Description of Transaction                        Uniform           Deposit           Disbursement       Balance
   Date           Ref. #                  Received From                                                                            Tran Code            $                    $


                                                                                                                                                                                  NET         ACCOUNT
                                                                                           TOTAL - ALL ACCOUNTS                              NET DEPOSITS                    DISBURSE        BALANCES

                                                                                                                                                    $1,171,614.89           $10,375.82     $1,161,239.07




                     For the period of 12/17/2017 to 01/21/2020                                                   For the entire history of the account between 09/23/2019 to 1/21/2020

                     Total Compensable Receipts:                        $1,171,614.89                          Total Compensable Receipts:                               $1,171,614.89
                     Total Non-Compensable Receipts:                            $0.00                          Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                      $1,171,614.89                          Total Comp/Non Comp Receipts:                             $1,171,614.89
                     Total Internal/Transfer Receipts:                      $7,837.50                          Total Internal/Transfer Receipts:                             $7,837.50


                     Total Compensable Disbursements:                     $10,375.82                           Total Compensable Disbursements:                             $10,375.82
                     Total Non-Compensable Disbursements:                      $0.00                           Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                   $10,375.82                           Total Comp/Non Comp Disbursements:                           $10,375.82
                     Total Internal/Transfer Disbursements:                $7,837.50                           Total Internal/Transfer Disbursements:                        $7,837.50




                                                                                                                                                   /s/ KARI B. CONIGLIO
                                                                                                                                                   KARI B. CONIGLIO




                                     17-17361-aih             Doc 764    FILED 01/21/20               ENTERED 01/21/20 17:22:56                    Page 54 of 54
